Exhibit 10.1

FIRST AMENDMENT TO UNSECURED TERM CREDIT AGREEMENT

This First Amendment to Unsecured Term Credit Agreement (the “Amendment”) is
made as of August 2, 2012 (the “Amendment Effective Date”), by and among BIOMED
REALTY, L.P., a Maryland limited partnership (“Borrower”), KEYBANK NATIONAL
ASSOCIATION, as “Administrative Agent,” and such of the lenders (“Lenders”)
party to the Loan Agreement (defined below) constituting the Requisite Lenders
under the Loan Agreement, and, solely for the purpose of agreeing to the terms
and conditions of Section 5 below, BIOMED REALTY TRUST, INC., a Maryland
corporation (“Guarantor”).

R E C I T A L S

A. Borrower, Administrative Agent, the Lenders executing this Amendment and
certain other Lenders have entered into that certain Unsecured Term Credit
Agreement dated as of March 30, 2012 (as it may be further amended, the “Loan
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Loan Agreement.

B. Borrower has requested that Administrative Agent and Lenders agree to amend
the Loan Agreement as provided herein.

NOW, THEREFORE, with reference to the foregoing Recitals, all of which are
incorporated herein by this reference, for valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

AGREEMENTS

1. Amendments to Defined Terms. The following Definitions from Article 1 of the
Loan Agreement are modified as follows:

A. The defined term “Advance” is hereby deleted in its entirety and replaced
with the following:

“Advance” means that portion of any Loan funded by a single Lender. Each of a
Domestic Currency Advance and a Foreign Currency Advance shall be referred to as
an Advance hereunder.

B. The defined term “Aggregate Commitment” is hereby deleted in its entirety and
replaced with the following:

“Aggregate Commitment” means, subject to Section 2.8, as of any date, the total
of the Aggregate Domestic Currency Commitments and the Aggregate Foreign
Currency Commitments, which as of the Amendment Effective Date has the aggregate
Dollar Equivalent of $400,000,000.00. The respective Domestic Currency
Commitments and Foreign Currency Commitments and Percentages of the Lenders with
respect to the Aggregate Commitment are set forth on Schedule 1.1-4.



--------------------------------------------------------------------------------

C. The defined term “Banking Day” is hereby deleted in its entirety and replaced
with the following:

“Banking Day” means (i) with respect to any borrowing, payment or rate selection
of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on which banks
generally are open in Cleveland, Ohio, New York, New York and London, England
(solely with respect to Loans denominated in Pounds Sterling) for the conduct of
substantially all of their commercial lending activities and on which dealings
in Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Cleveland, Ohio, and New York, New York for the conduct of substantially
all of their commercial lending activities.

D. The defined term “Commitment” is hereby deleted in its entirety and replaced
with the following:

“Commitment” means the commitment of each of the Lenders (as initially specified
in Schedule 1.1-4 hereto as of the Amendment Effective Date) to make Advances
under this Agreement and, with respect to Domestic Currency Loans, means the
Domestic Currency Commitment and, with respect to Foreign Currency Loans, means
the Foreign Currency Commitment, as such commitments may increase or decrease
pursuant to the terms of this Agreement.

E. The defined term “Hazardous Materials” is hereby deleted in its entirety and
replaced with the following:

“Hazardous Materials” means (i) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (ii) any other chemicals, materials or substances designated,
classified or regulated as hazardous or toxic or as a pollutant or contaminant
under any Hazardous Materials Law and, with respect to Domestic Projects,
includes substances defined as “hazardous substances” pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §9601 et seq., or as “hazardous”, “toxic” or “pollutant” substances or as
“solid waste” pursuant to the Hazardous Materials Transportation Act, 49 U.S.C.
§1801, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §6901, et
seq., or as “friable asbestos” pursuant to the Toxic Substances Control Act, 15
U.S.C. §2601 et seq. or any other applicable Hazardous Materials Law, in each
case as such Laws are amended from time to time.

F. The defined term “Hazardous Materials Laws” is hereby deleted in its entirety
and replaced with the following:

“Hazardous Materials Laws” means, with respect to any Project, all Laws that
(a) govern the treatment, transportation or disposal of Hazardous Materials and
(b) are applicable to such Project.

 

- 2 -



--------------------------------------------------------------------------------

G. The defined term “LIBOR Base Rate” is hereby deleted in its entirety and
replaced with the following:

“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the relevant
LIBOR Period, the applicable British Bankers’ Association LIBOR rate appearing
on the relevant page of the Telerate screen (or any successor to or substitute
for such screen, providing rate quotations comparable to those currently
provided on such page of such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Dollars or Pounds Sterling, as the case may be, in the
relevant interbank market) at approximately 11:00 a.m., London time, two Banking
Days prior to the first day of such LIBOR Period, as the rate for deposits in
such currency with a maturity comparable to such LIBOR Period; provided that, if
no such British Bankers’ Association LIBOR rate is available to the
Administrative Agent, the applicable LIBOR Base Rate for the relevant LIBOR
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which KeyBank or one of its Affiliate banks offers to place deposits
in the relevant currency with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Banking Days prior to the first
day of such LIBOR Period, in the approximate amount of the relevant LIBOR Rate
Advance and having a maturity equal to such LIBOR Period.

H. The defined term “LIBOR Rate” is hereby deleted in its entirety and replaced
with the following:

“LIBOR Rate” means, with respect to (x) a LIBOR Rate Advance in Dollars for the
relevant LIBOR Period, the sum of (i) the quotient of (a) the LIBOR Base Rate
applicable to such LIBOR Period for Loans denominated in Dollars, divided by
(b) one minus the Reserve Percentage (expressed as a decimal) applicable to such
LIBOR Period, plus, (ii) the Applicable Margin in effect from time to time
during such LIBOR Period or (y) a LIBOR Rate Advance in a Qualified Foreign
Currency, the sum of the LIBOR Base Rate applicable to such LIBOR Period for
Loans denominated in such Qualified Foreign Currency, the Applicable Margin and
the Mandatory Costs, if any, applicable to such Lender.

I. The defined term “Loan” is hereby deleted in its entirety and replaced with
the following:

“Loan” means the aggregate of the Advances of the same Class and Type, made,
converted or continued on the same date by the Lenders pursuant to
Section 2.1(a) and Section 2.8, and, in the case of LIBOR Rate Advances, as to
which a single LIBOR Period is in effect.

J. The defined term “Non-Defaulting Lenders” is hereby deleted in its entirety
and replaced with the following:

“Non-Defaulting Lenders” is defined in Section 11.28.

K. The defined term “Project” is hereby deleted in its entirety and replaced
with the following:

“Project” means any parcel of real property located in (i) the 48 states that
comprise the continental United States of America, or (ii) the District of
Columbia, or (iii) the United Kingdom, or (iv) France, or (v) Germany, or
(vi) Switzerland, which in each case is owned, leased or operated (in each case
in whole or in part) by Borrower, or any of its Subsidiaries or Investment
Affiliates and which is improved with a building or buildings primarily used or
intended to be used for office, office/laboratory, research, warehouse or
manufacturing purposes or other ancillary purposes such as a parking garage
serving or in the vicinity of any such building.

 

- 3 -



--------------------------------------------------------------------------------

L. The defined term “Term Note” is hereby deleted in its entirety and replaced
with the following:

“Term Note” means any of the promissory notes made by Borrower to a Lender
holding a Commitment evidencing Domestic Currency Advances and/or Foreign
Currency Advances, as the case may be, substantially in the form of Exhibit C-1
for Domestic Currency Advances and Exhibit C-2 for Foreign Currency Advances,
either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed or extended.

M. The defined term “Total Unencumbered Asset Value” is hereby deleted in its
entirety and replaced with the following:

“Total Unencumbered Asset Value” means, as of any day, an amount equal to the
sum of the following amounts for assets then owned or leased under a
Mortgageable Ground Lease by a member of the Consolidated Group or an Investment
Affiliate and valued as follows: (i) Adjusted NOI attributable to Unencumbered
Projects that are wholly owned in fee simple (or wholly leased under a
Mortgageable Ground Lease) by Borrower or a Wholly-Owned Subsidiary of Borrower
divided by the Capitalization Rate (excluding, however, for purposes of this
clause (i) and the following clauses (ii) and (iii) any such portion of such
Adjusted NOI attributable to (a) Unencumbered Projects that were Unstabilized
Projects at any time during the Fiscal Quarter with respect to which Adjusted
NOI is determined, (b) Unencumbered Projects acquired after the first day of
such Fiscal Quarter, or (c) Unencumbered Projects disposed of during or after
such Fiscal Quarter); plus, without duplication (ii) the BioMed Pro Rata Share
of Adjusted NOI attributable to Unencumbered Projects that are wholly owned in
fee simple (or wholly leased under a Mortgageable Ground Lease, or a combination
of owned in fee simple and leased under a Mortgageable Ground Lease) by a member
of the Consolidated Group other than Borrower or a Wholly-Owned Subsidiary of
Borrower, divided by the Capitalization Rate; plus (iii) the Consolidated Group
Pro Rata Share of Adjusted NOI attributable to Unencumbered Projects that are
wholly owned in fee simple (or wholly leased under a Mortgageable Ground Lease)
by an Investment Affiliate, divided by the Capitalization Rate, provided that in
the case of clauses (ii) and (iii), if the aggregate amount to be contributed to
Total Unencumbered Asset Value on account of the Unencumbered Projects described
therein would exceed ten percent (10%) of Total Unencumbered Asset Value, the
excess of such aggregate contribution over such maximum percentage shall be
excluded; plus (iv) with respect to Unencumbered Projects excluded from clauses
(i), (ii) and (iii) because they are Unstabilized Projects, the greater of
(a) the portion of such Adjusted NOI attributable to such Unstabilized Projects
(or the BioMed Pro Rata Share or Consolidated Group Pro Rata Share, as the case
may be, thereof with respect to any such Unstabilized Project owned by a member
of the Consolidated Group other than Borrower or a Wholly-Owned Subsidiary of
Borrower or owned by an Investment Affiliate), divided by the Capitalization
Rate; and (b) the Consolidated Group’s GAAP cost basis (or the BioMed Pro Rata
Share

 

- 4 -



--------------------------------------------------------------------------------

or Consolidated Group Pro Rata Share, as the case may be, thereof with respect
to any such Unstabilized Project owned by a member of the Consolidated Group
other than Borrower or a Wholly-Owned Subsidiary of Borrower or owned by
Investment Affiliate) in such Unstabilized Project, provided that, in the case
of clause (iv), if the amount to be contributed to Total Unencumbered Asset
Value on account of the Unencumbered Projects described in such clause would
exceed ten percent (10%) of Total Unencumbered Asset Value, the excess of such
contribution over such maximum percentage shall be excluded; plus (v) the
Consolidated Group’s GAAP cost basis (or the BioMed Pro Rata Share or
Consolidated Group Pro Rata Share, as the case may be, thereof with respect to
any such unencumbered land parcel owned by a member of the Consolidated Group
other than Borrower or a Wholly-Owned Subsidiary of Borrower or by an Investment
Affiliate) of all unencumbered land parcels, provided that, in the case of
clause (v), if the amount to be contributed to Total Unencumbered Asset Value on
account of the unencumbered land parcels described in such clause would exceed
five percent (5%) of Total Unencumbered Asset Value, the excess of such
contribution over such maximum percentage shall be excluded; plus (vi) the
acquisition cost of all Unencumbered Projects acquired after the first day of
the most recent Fiscal Quarter for which Adjusted NOI has been reported and on
or prior to such date of determination (or the BioMed Pro Rata Share or
Consolidated Group Pro Rata Share, as the case may be, of such acquisition cost
with respect to any Unencumbered Project acquired by a member of the
Consolidated Group other than Borrower or a Wholly-Owned Subsidiary of Borrower
or by an Investment Affiliate), provided that with respect to each of the
foregoing clauses of this sentence, if (X) the amount to be contributed to Total
Unencumbered Asset Value on account of any single Unencumbered Project would
exceed twenty percent (20%) of Total Unencumbered Asset Value, the excess of
such contribution over such maximum percentage shall be excluded and (Y) the
amount to be contributed to Total Unencumbered Asset Value on account of Foreign
Projects would, in the aggregate, exceed fifteen percent (15%) of Total
Unencumbered Asset Value, the excess of such contribution(s) over such maximum
percentage shall be excluded. For purposes of determining Total Unencumbered
Asset Value, Unencumbered Projects with negative Adjusted NOI, shall be excluded
from clauses (i), (ii) or (iii) above.

N. The defined term “type” is hereby deleted in its entirety and replaced with
the following:

“Type” when used in reference to any Loan or Advance, refers to the rate by
reference to which interest on such Loan, or on the Advances comprising such
Loans, is determined and the currency in which such Loan, or the Advances
comprising such Loan, are denominated. For purposes hereof, “rate” shall include
the LIBOR Rate and Base Rate, and “currency” shall include Dollars and Pounds
Sterling.

O. The defined term “Unsecured Revolving Credit Agreement” is hereby deleted in
its entirety and replaced with the following:

“Unsecured Revolving Credit Agreement” means that certain Unsecured Credit
Agreement dated as of July 14, 2011 by and among the Borrower, KeyBank and
certain other lenders identified therein, as amended by that certain First
Amendment to Unsecured Credit Agreement dated as of March 30, 2012 and as
amended by that certain Second Amendment to Unsecured Credit Agreement dated as
of August 2, 2012, as it may be further amended or modified from time to time.

 

- 5 -



--------------------------------------------------------------------------------

2. Additional Defined Terms. Article 1 of the Loan Agreement is hereby amended
by the addition of the following new defined terms having the following meanings
as provided herein:

A. “Adjusted GBP Base Rate” means the applicable Foreign Currency Lender Cost of
Funds Rate in effect on such date plus the then-current “Base Rate Margin” as
set forth in Schedule 1.2.

B. “Aggregate Domestic Currency Commitment” means, subject to Section 2.8, as of
any date, the total of all Domestic Currency Commitments, which as of the
Amendment Effective Date is $243,596,000.00. The respective Domestic Currency
Commitments of the Lenders are set forth on Schedule 1.1-4.

C. “Aggregate Foreign Currency Commitment” means, subject to Section 2.8, as of
any date, the total of all Foreign Currency Commitments, which as of the
Amendment Effective Date is £100,000,000.00. The respective Foreign Currency
Commitments of the Lenders are set forth on Schedule 1.1-4.

D. “Class” means when used in reference to any Loan or Advance, refers to
whether such Loan, or the Advances comprising such Loan, are Domestic Currency
Loans or Foreign Currency Loans, and, when used in reference to any Commitment,
refers to whether such Commitment is a Domestic Currency Commitment or Foreign
Currency Commitment.

E. “Currency Commitment Ratio” means (a) the total aggregate Domestic Currency
Commitments, divided by (b) the total aggregate Foreign Currency Commitments,
expressed as a percentage, as such calculation shall be determined by
Administrative Agent.

F. “Currency Loan Ratio” means (a) the total aggregate Domestic Currency Loans
outstanding, divided by (b) the total aggregate Foreign Currency Loans
outstanding, expressed as a percentage, as such calculation shall be determined
by Administrative Agent.

G. “Dollar Equivalent” means on any date of determination, (a) for the purposes
of determining compliance with Article 5 or Article 6 or the existence of an
Event of Default under Article 9 (other than as set forth in clause (b) below)
with respect to any amount denominated in a currency other than Dollars, the
equivalent in Dollars of such amount, determined in good faith by the Borrower
in a manner consistent with the way such amount is or would be reflected on the
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made and (b) solely with respect to determining the
outstanding amount hereunder denominated in a Qualified Foreign Currency, the
amount of Dollars that may be purchased with such amount of such currency at the
Exchange Rate (determined as of the most recent Exchange Rate Date) with respect
to such currency on such date.

 

- 6 -



--------------------------------------------------------------------------------

H. “Domestic Currency Advance” means an Advance originally made and outstanding
hereunder pursuant to clause (i) of the first sentence of Section 2.1(a), except
in the case of any increase to the Aggregate Commitment pursuant to Section 2.8.

I. “Domestic Currency Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make Domestic Currency Advances hereunder
which have been fully advanced and disbursed on the Closing Date, except in the
case of any increase to the Aggregate Commitment pursuant to Section 2.8. The
amount of each Lender’s Domestic Currency Commitment as of the date hereof is
set forth on Schedule 1.1-4. The aggregate amount of the Domestic Currency
Commitments is $243,596,000.00 as of the Amendment Effective Date.

J. “Domestic Currency Lender” means a Lender with a Domestic Currency
Commitment.

K. “Domestic Currency Loan” means a Loan denominated in Dollars.

L. “Domestic Currency Term Facility” is defined in the definition of Facility.

M. “Domestic Project” means any Project located in the 48 states that comprise
the continental United States of America or in the District of Columbia.

N. “Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two (2) Banking Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

O. “Exchange Rate Date” means, if on such date any outstanding Loan is
denominated in a currency other than Dollars, each of:

(i) if an Event of Default has occurred and is continuing, the date a Sharing
Event occurs,

(ii) each date that a principal prepayment of the Loan is made,

(iii) the first Banking Day of each calendar month in which Borrower requests an
increase to the Aggregate Commitment pursuant to Section 2.8,

 

- 7 -



--------------------------------------------------------------------------------

(iv) any other Banking Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and

(v) any other Banking Day designated as an Exchange Rate Date by the
Administrative Agent upon the direction by the Requisite Lenders.

P. “Facility” means each of (a) the Domestic Currency Commitments and the
Domestic Currency Advances hereunder (the “Domestic Currency Term Facility”) and
(b) the Foreign Currency Commitments and the Foreign Currency Advances made
hereunder (the “Foreign Currency Term Facility” and, together with the Domestic
Currency Term Facility, the “Term Facility” or “Facility”).

Q. “Foreign Currency Advance” means an Advance originally made and outstanding
hereunder pursuant to clause (ii) of the first sentence of Section 2.1(a).

R. “Foreign Currency Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make Foreign Currency Advances hereunder
which have been fully advanced and disbursed on the Amendment Effective Date.
The amount of each Lender’s Foreign Currency Commitment as of the date hereof is
set forth on Schedule 1.1-4. The aggregate amount of the Foreign Currency
Commitments is £100,000,000.00 as of the Amendment Effective Date.

S. “Foreign Currency Term Facility” is defined in the definition of Facility.

T. “Foreign Currency Lender” means a Lender with a Foreign Currency Commitment.

U. “Foreign Currency Lender Cost of Funds Rate” means, following the occurrence
of a LIBOR Market Disruption Event, the rate notified to the Administrative
Agent by each Foreign Currency Lender, as soon as practicable and in any event
before interest is due to be paid in respect of a given LIBOR Period, to be that
which expresses as a percentage rate per annum the cost to that Foreign Currency
Lender of funding its Foreign Currency Advance from whatever source said Foreign
Currency Lender may reasonably select and, if any such rate is below zero, such
rate will be deemed to be zero.

V. “Foreign Currency Loan” means a Loan denominated in a Qualified Foreign
Currency.

W. “Foreign Project” shall mean any Project located in (i) the United Kingdom,
or (ii) France, or (iii) Germany, or (iv) Switzerland.

X. “Judgment Currency” is defined in Section 11.25.

Y. “Judgment Currency Conversion Date” is defined in Section 11.25.

Z. “lease” means (i) with respect to any Domestic Project, a “lease” as such
term is used in the United States and (ii) with respect to any Foreign Project,
a lease or other document or interest in land that is substantially similar to a
“lease” as such term is used in the United States.

 

- 8 -



--------------------------------------------------------------------------------

AA. “LIBOR Market Disruption Event” means a determination by Administrative
Agent (or in the case of clause (ii) below, a determination by any applicable
Lender as so notified to the Administrative Agent) that (i) deposits of Dollars
or Pounds Sterling, as the case may be, in an amount approximately equal to the
LIBOR Rate Loan for which the Borrower wishes to select the LIBOR Rate are not
generally available in the London interbank eurodollar market at such time that
Borrower wishes to make its selection, or (ii) the rate at which the deposits
described in clause (i) hereof are being offered will not adequately and fairly
reflect the costs to a Lender of maintaining a LIBOR Rate on a Loan or of
funding the same in such market for such LIBOR Period, or (iii) reasonable means
do not exist for determining a LIBOR Rate, or (iv) the LIBOR Rate would be in
excess of the maximum interest rate which the Borrower may by applicable law
pay.

BB. “Mandatory Costs” means the cost imputed to the Lenders of compliance with
the requirements of the Bank of England or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions),
expressed as a rate per annum and determined in accordance with Schedule 1.3.

CC. “Obligation Currency” is defined in Section 11.25.

DD. “Pounds Sterling” and “£” means Great Britain pounds sterling.

EE. “Qualified Foreign Currency” means Pounds Sterling.

FF. “Request for Loan” means, as the case may be: (i) a written request for a
Loan substantially in the form of Exhibit D-1 for Domestic Currency Advances and
(i) a written request for a Loan substantially in the form of Exhibit D-2 for
Foreign Currency Advances, in each case signed by a Senior Officer of Borrower,
and properly completed to provide all information required to be included
therein.

GG. “Sharing Event” means (i) the occurrence of an Event of Default under
Section 9.1(j), or (ii) the acceleration of the maturity date of the Loans by
the Administrative Agent upon the occurrence of an Event of Default.

3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

A. Exchange Rates. The following shall be added as new Section 1.6 to the Loan
Agreement:

“1.6 Exchange Rates; Currency Equivalents.

(a) Not later than 1:00 p.m., Cleveland, Ohio time, on each Exchange Rate Date
on which there are any Loans denominated in a Qualified Foreign Currency, the
Administrative Agent shall (i) determine the Exchange Rate as of such Exchange
Rate Date to be used for calculating the Dollar Equivalent amounts of each
currency in which a Foreign Currency Advance is denominated and (ii) give notice
thereof to the Borrower and the Lenders. The Exchange Rates so determined shall
remain effective until the next succeeding Exchange Rate Date and shall be the
Exchange Rates employed in converting any amounts between the applicable
currencies pursuant to this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(b) Not later than 3:00 p.m., Cleveland, Ohio time, on each Exchange Rate Date,
the Administrative Agent shall (i) determine the Dollar Equivalent of the
aggregate Foreign Currency Commitments on such date and (ii) notify the Borrower
and the Lenders of the results of such determination.

(c) Notwithstanding anything contained herein to the contrary, for purposes of
any determination under Article 4, Article 5 or Article 6, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into the Dollar Equivalents of such amounts.

(d) For the avoidance of doubt, in the case of a Loan denominated in a Qualified
Foreign Currency, except as expressly provided herein, all interest and fees
shall accrue and be payable thereon based on the actual amount outstanding in
such Qualified Foreign Currency (without any translation into the Dollar
Equivalent thereof).”

B. Currency Conversion. The following shall be added as a new Section 1.7 to the
Loan Agreement:

“1.7 Currency Conversion.

(a) If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Loan Documents to, and any obligations arising under
the Loan Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the
Administrative Agent in consultation with Borrower and (ii) any translation from
one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent as
it deems appropriate.

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent specifies to be necessary to reflect the change in currency and to put the
Lenders in the same position, so far as possible, that they would have been in
if no change in currency had occurred.

(c) Notwithstanding the foregoing provisions of this Agreement, if a change in
any currency of a country for which Loans under this Agreement are denominated
shall occur with the result that the type of currency in which the Loan was made
no longer exists or the Borrower is not able to make payment to the
Administrative Agent for account of the Lenders in such currency, then this
Agreement shall be amended (and each party hereto agrees to enter into any
supplemental agreement necessary to effect any such amendment) to the extent
that the Administrative Agent specifies (after consultation with the Lenders) to
be necessary to reflect the change in such currency and to put the Lenders in
the same position, so far as possible, that they would have been in if no change
in currency had occurred.

 

- 10 -



--------------------------------------------------------------------------------

C. Loans. Article 2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“ARTICLE 2

LOANS

2.1 Loans Generally.

(a) Prior to the Amendment Effective Date, the Lenders heretofore made Domestic
Currency Advances to the Borrower in Dollars in the amounts more particularly
set forth on Schedule 1.1-1. On the Amendment Effective Date, and subject to the
provisions of Section 3.5(d), certain Lenders shall convert some or all of their
previously made Domestic Currency Advances into Foreign Currency Advances as
follows: (i) on the Amendment Effective Date, Borrower shall, using Dollars, pay
down certain of the Domestic Currency Advances to those Lenders in those amounts
more particularly set forth on Schedule 1.1-2, and (ii) immediately after the
completion of the events described in clause (i), on the Amendment Effective
Date, those Lenders listed on Schedule 1.1-3 shall disburse to Borrower Foreign
Currency Advances in the Pound Sterling amounts more particularly set forth on
Schedule 1.1-3. Immediately following the events described in the immediately
preceding sentence, (a) total Domestic Currency Advances made by the Lenders to
the Borrower in Dollars shall be in the amounts more particularly set forth on
Schedule 1.1-4 and (b) the total Foreign Currency Advances made by the Lenders
to the Borrower in Pounds Sterling shall be in the amounts more particularly set
forth on Schedule 1.1-4. As of the Amendment Effective Date and after completion
of the events described in the second sentence of this Section 2.1(a), each
Lender in the Facility agrees, severally and not jointly, (x) that it has made
and shall hereafter for all purposes be deemed to hold Domestic Currency
Advances in Dollars to the Borrower in an aggregate principal amount equal to
such Lender’s Domestic Currency Commitment (i.e. the amount set forth for such
Lender in the Domestic Commitment column of Schedule 1.1-4), and (y) that it has
made and shall hereafter for all purposes be deemed to hold Foreign Currency
Advances in Pounds Sterling in an aggregate principal amount equal to such
Lender’s Foreign Currency Commitment (i.e. the amount set forth for such Lender
in the Foreign Commitment column of Schedule 1.1-4); provided that in no event
shall such Advances hereunder be in excess of the Aggregate Commitment as of the
Amendment Effective Date. Other than as expressly set forth in this
Section 2.1(a), the Borrower may not reborrow any Advances once repaid.

(b) Subject to the terms and conditions set forth in this Agreement, on the date
on which any new Commitment from a Subsequent Lender or increase in an existing
Commitment from an Increasing Lender becomes effective pursuant to the terms of
Section 2.8 hereinbelow (a “Term Loan Borrowing Date”), the Subsequent Lender
providing such new Commitment or the Increasing Lender providing such increase
to its existing Domestic Currency Commitment or Foreign Currency Commitment, as
the case may be, shall make an Advance to Borrower in the full amount of such
new Commitment or increased Commitment, as applicable, so long as, after giving
effect to the funding of all Advances and other Advances requested to be
disbursed on such Term Loan Borrowing Date, the Outstanding Loan Amount will not
exceed the Aggregate Commitment (as the same may be increased per the terms of
Section 2.8) and provided that in all events no Default or Event of Default
shall have occurred and be continuing and all conditions to Advances hereunder
shall have been satisfied. Other than as expressly set forth in Section 2.1(a),
Borrower may not reborrow all or any portion of any Advances once repaid.

 

- 11 -



--------------------------------------------------------------------------------

(c) Each Advance shall be made as part of a Loan consisting of Advances of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Advance required to be made by it shall not relieve any other Lender of
its obligations hereunder.

(d) The obligation of each Lender to make Advances in accordance with its
Commitment is several, and not joint and several; and no Lender shall be
obligated to advance more than its Commitment, notwithstanding the default of
any other Lender.

(e) Each Loan shall be made pursuant to a Request for Loan which shall specify
the requested (i) date of such Loan (which must be a Banking Day), (ii) Type of
Loan, (iii) Class of Loan, (iv) amount of such Loan, and (iv) in the case of a
LIBOR Rate Loan, the LIBOR Period for such Loan.

(f) Each Loan denominated in Dollars shall be comprised entirely of Base Rate
Loans or LIBOR Rate Loans as the Borrower may request in accordance herewith.
Each Loan denominated in a Qualified Foreign Currency shall be comprised
entirely of LIBOR Rate Loans. Each Lender at its option may make any LIBOR Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(g) Promptly following receipt of a Request for Loan, the Administrative Agent
shall (by the end of business on the same day that the request was received)
notify each Lender of the date and type of the Loan, the LIBOR Period, if
applicable, and that Lender’s applicable percentage of the particular Loan, if
any. Not later than 1:00 p.m., Cleveland, Ohio time, on the date specified for
any Loan (which must be a Banking Day), each Lender shall make its applicable
percentage of said Loan in immediately available funds available to the
Administrative Agent at the Administrative Agent’s Office. Upon satisfaction or
waiver of the applicable conditions set forth in Article 8, all Advances shall
be credited on that date in immediately available funds to the account
designated by Borrower.

(h) Unless the Requisite Lenders otherwise consent, (i) each Domestic Currency
Loan shall be not less than $1,000,000.00 and all Domestic Currency Loans shall
be in an integral multiple of $250,000.00 and (ii) each Foreign Currency Loan
shall be not less than £500,000.00 and all Foreign Currency Loans shall be in an
integral multiple of £100,000.00.

(i) The Advances made by each Lender under its Commitment shall be evidenced by
that Lender’s Term Note.

 

- 12 -



--------------------------------------------------------------------------------

(j) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof.

(k) The Facility created by this Agreement, and that Commitment of each Lender
to lend hereunder, shall terminate on the Maturity Date, unless sooner
terminated in accordance with the terms of this Agreement.

(l) Subject to the terms of Section 2.8 hereinbelow, in no event shall the
Aggregate Domestic Currency Commitments exceed Two Hundred Forty-Three Million
Five Hundred Ninety-Six Thousand and No/100ths Dollars ($243,596,000.00).

(m) Subject to the terms of Section 2.8 hereinbelow, in no event shall the
Aggregate Foreign Currency Commitments exceed One Hundred Million Pounds
Sterling (£100,000,000.00).

2.2. Base Rate Loans. Each request by Borrower for a Base Rate Loan shall be
made pursuant to a Request for Loan received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 1:00 p.m., Cleveland, Ohio time,
on the Banking Day immediately prior to the date of the requested Base Rate
Loan. All Domestic Currency Loans shall constitute Base Rate Loans unless
properly designated as a LIBOR Rate Loan pursuant to Section 2.3.

2.3. LIBOR Rate Loans.

(a) Each request by Borrower for a LIBOR Rate Loan shall be made pursuant to a
Request for Loan received by the Administrative Agent, at the Administrative
Agent’s Office, not later than 1:00 p.m., Cleveland, Ohio time, at least three
(3) Banking Days before the first day of the applicable LIBOR Period.

(b) On the date which is two (2) Banking Days before the first day of the
applicable LIBOR Period, the Administrative Agent shall confirm its
determination of the applicable LIBOR Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Lenders.

(c) Unless all of the Lenders otherwise consent, there shall be no more than
eight (8) different LIBOR Periods in effect at any one time.

(d) No LIBOR Rate Loan may be requested or continued during the continuation of
a Default or Event of Default.

(e) Nothing contained herein shall require any Lender to fund any LIBOR Rate
Advance in the London interbank market.

(f) As of the end of each LIBOR Period selected for a ratable LIBOR Rate Loan
made in Dollars, the interest rate on the LIBOR Rate Loan will become the Base
Rate, unless Borrower has once again selected a LIBOR Period in accordance with
the timing and procedures set forth in this Section 2.3.

 

- 13 -



--------------------------------------------------------------------------------

(g) As of the end of each LIBOR Period selected for a ratable LIBOR Rate Loan
made in Pounds Sterling, the interest rate on the LIBOR Rate Loan will
automatically become the LIBOR Base Rate for a one-month LIBOR Period commencing
on such date plus the then-current “LIBOR Rate Margin” set forth in Schedule
1.2, unless Borrower has once again selected a LIBOR Period in accordance with
the timing and procedures set forth in this Section 2.3.

(h) The right of Borrower to select the LIBOR Rate for a Loan pursuant to this
Agreement is subject to the availability to Lenders of a similar option. If
Administrative Agent determines that a LIBOR Market Disruption Event has
occurred and then exists that affects Domestic Currency Loans, Administrative
Agent shall so notify Borrower and Lenders, and the portion(s) of any and all
Domestic Currency Loans that are to be thereafter made by those Lenders affected
by such LIBOR Market Disruption Event shall bear interest at the Base Rate while
such LIBOR Market Disruption Event exists. If Administrative Agent determines
that a LIBOR Market Disruption Event has occurred and then exists that affects
Foreign Currency Loans, Administrative Agent shall so notify Borrower and
Lenders and the portion(s) of any and all Foreign Currency Loans that are to be
thereafter made by those Lenders affected by such LIBOR Market Disruption Event
shall bear interest at the Adjusted GBP Base Rate while such LIBOR Market
Disruption Event exists.

2.4. Requests for Loans; Responsibility for Loans. Ratable Loans shall be made
available to Borrower by Administrative Agent in accordance with Section 2.1,
Section 2.2 and Section 2.3 hereof. The obligation of each Lender to fund its
Domestic Currency Commitment of each ratable Loan shall be several and not
joint. The obligation of each Lender to fund its Foreign Currency Commitment of
each ratable Loan shall be several and not joint.

2.5. Evidence of Credit Extensions. The Loans of each Lender outstanding at any
time shall be evidenced by the Notes. Each Note executed by the Borrower shall
be in a maximum principal amount equal to, with respect to each Lender, its
Domestic Currency Commitment and/or Foreign Currency Commitment, as the case may
be.

2.6. [Intentionally Omitted.]

2.7. [Intentionally Omitted.]

2.8 Increase in Aggregate Commitment. At any time after the Closing Date of this
Agreement, the Administrative Agent may in its discretion (which discretion
shall not be arbitrarily or unreasonably exercised contrary to the request of
Borrower so long as the conditions set forth below are satisfied), without the
consent of the Lenders (except as specified in this Section 2.8), from time to
time at the request of Borrower, increase the Aggregate Commitment by
(i) admitting additional Lenders hereunder (each a “Subsequent Lender”), or
(ii) increasing the Commitment of any Lender (each an “Increasing Lender”),
subject to the following conditions:

(i) any increase in the Aggregate Commitment must be in the form of Domestic
Currency Commitments to be made in Dollars;

(ii) each Subsequent Lender is an Eligible Assignee;

 

- 14 -



--------------------------------------------------------------------------------

(iii) Borrower executes (A) a new Term Note payable to the order of a Subsequent
Lender in the amount of its Commitment, in the form attached hereto as Exhibit
C-1, or (B) a replacement Term Note payable to the order of an Increasing Lender
in the amount of its new, increased Commitment, in the form attached hereto as
Exhibit C-1;

(iv) each Subsequent Lender executes and delivers to the Administrative Agent a
signature page to this Agreement, and each Increasing Lender executes and
delivers to the Administrative Agent a new signature page to this Agreement
reflecting its increased Commitment;

(v) after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the Aggregate Commitment
shall in no event exceed a Dollar Equivalent of $500,000,000.00;

(vi) no Event of Default exists and Borrower shall remake all of the
representations and warranties hereunder as of the date of such increase; and

(vii) no Lender shall be an Increasing Lender without the written consent of
such Lender, which consent such Lender may withhold in its sole and absolute
discretion and in no event shall a Lender’s consent be deemed to have been given
by any failure of such Lender to respond to a request for such an increase in
its Commitment.

After the admission of any Subsequent Lender or increase in the Commitment of
any Increasing Lender, the Administrative Agent shall promptly provide to each
Lender and to Borrower copies of the signature pages of such Subsequent Lender
or Increasing Lender, and a statement of the current Aggregate Commitment as
well as the respective Domestic Currency Commitments and Foreign Currency
Commitments and corresponding Percentages of the Lenders with respect to the
Aggregate Commitment, as so increased (which may be in the form of a revised
Schedule 1.1-4).

2.9. Administrative Agent’s Right to Assume Funds Available for Loans. Unless
the Administrative Agent shall have been notified by any Lender no later than
1:00 p.m., Cleveland, Ohio time on the Banking Day of the proposed funding by
the Administrative Agent of any Loan that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of the total amount
of such Loan, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower a corresponding amount. If the Administrative Agent has made funds
available to Borrower based on such assumption and such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender plus an administrative fee of $200. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent promptly shall notify Borrower and
Borrower shall pay such corresponding amount (but not the administrative fee) to
the Administrative Agent. The Administrative Agent also shall be entitled to
recover from such Lender or Borrower interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) from
such Lender, the daily Federal Funds Effective Rate or (ii) from Borrower, at
the applicable rate for such Loan. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or Borrower may have against any Lender as a
result of any default by such Lender hereunder.”

 

- 15 -



--------------------------------------------------------------------------------

D. Payments and Fees. The following Sections of Article 3 of the Loan Agreement
are hereby revised as follows:

1. Principal and Interest. Section 3.1 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

“3.1. Principal and Interest.

(a) (i) The outstanding principal balance under the Notes denominated in Dollars
shall bear interest from time to time at a rate per annum equal to:

(X) the Base Rate; or

(Y) at the election of Borrower in accordance with Section 2.3 with respect to
all or portions of the Obligations, the LIBOR Rate.

(ii) Subject to the terms of Section 2.3(h), the outstanding principal balance
under the Notes denominated in a Qualified Foreign Currency shall bear interest
from time to time at a rate per annum equal to the LIBOR Rate.

Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance from the date thereof until payment in full is made and shall
accrue and be payable in the currency and at the rates set forth or provided for
herein before and after Default, before and after maturity, before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law, with interest on overdue interest at the Default Rate in each
case to the fullest extent permitted by applicable Laws. Interest accrued on
each Loan shall be payable on each Monthly Payment Date, commencing with the
first such date to occur after the date hereof. Interest on Base Rate Loans
shall be computed on a 365 or 366 day year, as applicable, and actual days
elapsed. Interest on LIBOR Rate Loans shall be computed on a 360 day year, and
actual days elapsed.

(b) Interest accrued on each Base Rate Loan shall be due and payable on each
Monthly Payment Date or at maturity, whether by acceleration or otherwise.
Except as otherwise provided in Section 3.6, the unpaid principal amount of any
Base Rate Loan shall bear interest at a fluctuating rate per annum equal to the
Base Rate. Each change in the interest rate under this Section 3.1(b) due to a
change in the Base Rate shall take effect simultaneously with the corresponding
change in the Base Rate. Interest shall not be payable for the day of any
payment on the amount paid if payment is received by Administrative Agent prior
to 2:00 p.m. Cleveland, Ohio time.

 

- 16 -



--------------------------------------------------------------------------------

(c) Interest accrued on each LIBOR Rate Loan shall be due and payable on each
Monthly Payment Date or at maturity, whether by acceleration or otherwise.
Except as otherwise provided in Section 3.6, the unpaid principal amount of any
LIBOR Rate Loan shall bear interest at a rate per annum equal to the LIBOR Rate
for the applicable LIBOR Period. Interest on Domestic Currency Loans shall not
be payable for the day of any payment on the amount paid if payment is received
by Administrative Agent prior to 2:00 p.m. Cleveland, Ohio time. Interest on
Foreign Currency Loans shall not be payable for the day of any payment on the
amount paid if payment is received by Administrative Agent prior to 2:00 p.m.
London time.

(d) In the event that any additional interest becomes due and payable for any
period with respect to a Loan as a result of the Applicable Margin being changed
due to any change in the Guarantor’s Credit Rating, and the interest for such
period has previously been paid by Borrower, Borrower shall pay to the
Administrative Agent for the account of the Lenders the amount of such increase
within ten (10) days of demand.

(e) If not sooner paid, the principal Indebtedness evidenced by the Notes shall
be payable on the Maturity Date in the currency of the applicable Loans
evidenced by such Notes. Nothing herein shall require Borrower to make any
mandatory principal payment on account of the receipt of the proceeds of any
Debt Offering or Equity Offering.

(f) The Notes may, at any time and from time to time, voluntarily be paid or
prepaid in whole or in part without premium or penalty, except that with respect
to any voluntary prepayment under this Section, (i) any partial prepayment shall
be not less than $1,000,000.00 in the case of Notes denominated in Dollars, or
£500,000.00 in the case of Notes denominated in Pounds Sterling, (ii) any such
prepayment shall be applied among the outstanding Classes of Loans (both
Domestic Currency Loans and Foreign Currency Loans) on a pro-rata, pari-passu
basis, (iii) following any prepayment, the (x) the Currency Commitment Ratio
shall not be changed from the Currency Commitment Ratio that was in effect
immediately prior to such prepayment, and (y) the Currency Loan Ratio shall not
be changed from the Currency Loan Ratio that was in effect immediately prior to
such prepayment, (iv) the Administrative Agent shall have received written
notice of any prepayment by noon, Cleveland, Ohio time on the date of prepayment
(which must be a Banking Day) in the case of a Base Rate Loan, and, in the case
of a LIBOR Rate Loan, three (3) Banking Days before the date of prepayment,
which notice shall identify the date and amount of the prepayment and the
Loan(s) being prepaid, (v) any payment or prepayment of all or any part of any
LIBOR Rate Loan on a day other than the last day of the applicable LIBOR Period
shall be subject to Section 3.5(d), (vi) any such prepayment shall be in the
currency of the applicable Loan being repaid, (vii) upon any partial prepayment
of a LIBOR Rate Loan denominated in Dollars that reduces it below $1,000,000.00,
the remaining portion thereof shall automatically convert to a Base Rate Loan
with interest at the Base Rate and (viii) upon any partial prepayment of a LIBOR
Rate Loan denominated in Pounds Sterling that reduces it below £500,000.00, the
remaining portion thereof shall automatically convert to a LIBOR Rate Loan with
a LIBOR Period of 1 month.”

2. Increased Commitment Costs. Section 3.4 of the Loan Agreement is hereby
amended by adding the following at the end of such section:

 

- 17 -



--------------------------------------------------------------------------------

“Notwithstanding the foregoing, no Lender shall be compensated for any such
circumstances if such Lender is otherwise fully compensated for such
circumstances by the payment of Mandatory Costs or through a change in the
Reserve Percentage.”

3. LIBOR Costs and Related Matters. Sections 3.5(b) and 3.5(c) of the Loan
Agreement are hereby deleted in their entirety and replaced with the following:

“3.5. LIBOR Costs and Related Matters. …

…(b) If, after the date hereof, the existence or occurrence of any Special LIBOR
Circumstance shall, in the good faith opinion of any Lender, make it unlawful or
impossible for such Lender or its LIBOR Lending Office to make, maintain or fund
its portion of any LIBOR Rate Loan denominated in Dollars, or materially
restrict the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the London interbank market, or to determine or charge interest
rates based upon the LIBOR Rate, and such Lender shall so notify the
Administrative Agent, then such Lender’s obligation to make LIBOR Rate Advances
denominated in Dollars shall be suspended for the duration of such illegality or
impossibility and the Administrative Agent forthwith shall give notice thereof
to the other Lenders and Borrower. Upon receipt of such notice, the outstanding
principal amount of such Lender’s LIBOR Rate Advances denominated in Dollars,
together with accrued interest thereon, automatically shall be converted to Base
Rate Advances (with interest payable at the Base Rate) on either (1) the last
day of the LIBOR Period(s) applicable to such LIBOR Rate Advances denominated in
Dollars if such Lender may lawfully continue to maintain and fund such LIBOR
Rate Advances denominated in Dollars to such day(s) or (2) immediately if such
Lender may not lawfully continue to fund and maintain such LIBOR Rate Advances
denominated in Dollars to such day(s), provided that in such event the
conversion shall not be subject to payment of a prepayment fee under
Section 3.5(d). Each Lender agrees to endeavor promptly to notify Borrower of
any event of which it has actual knowledge, occurring after the Closing Date,
which will cause that Lender to notify the Administrative Agent under this
Section, and agrees to designate a different LIBOR Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
In the event that any Lender is unable, for the reasons set forth above (or
those set forth in clause (d) below), to make, maintain or fund its portion of
any LIBOR Rate Loan denominated in Dollars, such Lender shall fund such amount
as a Base Rate Advance denominated in Dollars for the same period of time, and
such amount shall be treated in all respects as a Base Rate Advance. Any Lender
whose obligation to make LIBOR Rate Advances denominated in Dollars has been
suspended under this Section shall promptly notify the Administrative Agent and
Borrower of the cessation of the Special LIBOR Circumstance which gave rise to
such suspension.

(c) If, with respect to any proposed LIBOR Rate Loan:

(i) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the London interbank market generally that are beyond
the reasonable control of the Lenders, deposits in Dollars (in the applicable
amounts) are not being offered to any Lender in the London interbank market for
the applicable LIBOR Period; or

 

- 18 -



--------------------------------------------------------------------------------

(ii) the Requisite Lenders advise the Administrative Agent that the LIBOR Rate
as determined by the Administrative Agent (i) does not represent the effective
pricing to such Lenders for deposits in Dollars in the London interbank market
in the relevant amount for the applicable LIBOR Period, or (ii) will not
adequately and fairly reflect the cost to such Lenders of making the applicable
LIBOR Rate Advances;

then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future LIBOR Rate Advances in Dollars shall be
suspended.”

4. Computation of Interest and Fees. Section 3.7 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“3.7. Computation of Interest and Fees. Computation of interest and fees under
this Agreement shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, except that interest at the Base Rate shall be
calculated on the basis of a 365 or 366 day year, as applicable. Interest shall
accrue on each Loan for the day on which the Loan is made; interest shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid. Any Loan that is repaid on the same day on which it is made
shall bear interest for one day. Notwithstanding anything in this Agreement to
the contrary, interest in excess of the maximum amount permitted by applicable
Laws shall not accrue or be payable hereunder or under the Notes, and any amount
paid as interest hereunder or under the Notes which would otherwise be in excess
of such maximum permitted amount shall instead be treated as a payment of
principal.”

5. Manner and Treatment of Payments. Section 3.9 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“3.9. Manner and Treatment of Payments.

(a) Each payment hereunder (except payments pursuant to Sections 3.4, 3.5, 11.3,
11.11 and 11.22) or on the Notes or under any other Loan Document shall be made
to the Administrative Agent at (i) the Administrative Agent’s Office for
payments in Dollars and (ii) Royal Bank of Scotland, International Division,
P.O. Box 450, 5-10 Great Tower Street, London, EC3P-3HX, England, Sort Code:
16-00-34; Swift: RBOSGB2L; IBAN: GB26RBOS16003412291629; Beneficiary: “KeyBank
NA, Cleveland”; Ref: BioMed Loan, for payments in Pounds Sterling, in each case
for the account of each of the Lenders or the Administrative Agent, as the case
may be, in immediately available funds not later than 4:00 p.m., Cleveland, Ohio
time, on the day of payment (which must be a Banking Day) and shall be applied
ratably by Administrative Agent among Lenders in the Domestic Currency Term
Facility or Foreign Currency Term Facility, as the case may be. All payments
received after such time on any Banking Day shall be deemed received on the next
succeeding Banking Day.

 

- 19 -



--------------------------------------------------------------------------------

(b) As provided elsewhere herein, all Lenders’ interests in the Loans and the
Loan Documents shall be ratable undivided interests and none of such Lenders’
interests shall have priority over the others. The amount of all payments
received by the Administrative Agent for the account of each Lender shall be
immediately paid by the Administrative Agent to the applicable Lender in
immediately available funds and, if such payment was received by the
Administrative Agent by 4:00 p.m., Cleveland, Ohio time, on a Banking Day and
not so made available to the account of a Lender on that Banking Day, the
Administrative Agent shall reimburse that Lender for the cost to such Lender of
funding the amount of such payment at the Federal Funds Effective Rate.
Notwithstanding anything contained herein to the contrary, in the event that
Borrower does not pay, in full, all of the amounts then due and otherwise
payable on any Monthly Payment Date, then Administrative Agent shall disburse to
the Lenders (both Domestic Currency Lenders and Foreign Currency Lenders) such
amounts actually received by Administrative Agent on a pro-rata, pari passu
basis such that, following such payments and disbursements to the Lenders
pursuant to this Section 3.9, the Currency Commitment Ratio and the Currency
Loan Ratio shall not be changed as result of such payments and disbursements.
Subject to the terms of Section 3.12 of this Agreement, each and every payment
due on Foreign Currency Loans shall be made in Pounds Sterling. Each and every
payment due on Domestic Currency Loans shall be made in Dollars. Other than
principal of and interest on Qualified Foreign Currency Loans denominated in
Pounds Sterling (which, subject to terms of Section 3.12 shall be made in Pounds
Sterling), each and every payment, fee and sum due under this Agreement shall be
made in Dollars.

(c) Each payment or prepayment made when no Event of Default has occurred and is
then continuing shall be ratably applied between Domestic Currency Loans and
Foreign Currency Loans so that the Currency Commitment Ratio and the Currency
Loan Ratio shall not be changed as result of such payments or prepayment. Any
payment or prepayment made when an Event of Default has occurred and is then
continuing shall be applied to all Advances then outstanding on a pro rata basis
in accordance with each Lender’s Funded Percentage of the aggregate amount of
Advances then outstanding. Each payment or prepayment on account of any such
Base Rate Loan or LIBOR Rate Loan shall be applied pro rata according to the
outstanding Advances made by each Lender comprising such Loan so that the
Currency Commitment Ratio and the Currency Loan Ratio shall not be changed as
result of such payments or prepayment.

(d) Each Lender shall keep a record (in writing or by an electronic data entry
system) of Advances made by it and payments received by it with respect to each
of its Notes and, subject to Section 10.6(g), such record shall, as against
Borrower, be presumptive evidence of the amounts owing, absent manifest error.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.

 

- 20 -



--------------------------------------------------------------------------------

(e) Each payment of any amount payable by Borrower or any other Party under this
Agreement or any other Loan Document shall be made without setoff or
counterclaim and free and clear of, and without reduction by reason of, any
taxes, assessments or other charges imposed by any Governmental Agency, central
bank or comparable authority, excluding (i) taxes imposed on or measured in
whole or in part by any Lender’s overall net income (including taxes on gross
income imposed in lieu of net income tax, minimum taxes or branch profits taxes)
by (A) any jurisdiction (or political subdivision thereof) in which such Lender
is organized or maintains its principal office or LIBOR Lending Office or
(B) any jurisdiction (or political subdivision thereof) in which such Lender is
“doing business” and (ii) any withholding taxes or other taxes based on gross
income imposed by the United States of America for any period with respect to
which any Lender has failed, for whatever reason, timely to provide Borrower
with the appropriate form or forms required by Section 11.21, to the extent such
forms are then required by applicable Laws to establish a complete exemption
(all such non excluded taxes, assessments or other charges being hereinafter
referred to as “Taxes”). To the extent that Borrower is obligated by applicable
Laws to make any deduction or withholding on account of Taxes from any amount
payable to any Lender under this Agreement, Borrower shall (i) make such
deduction or withholding and pay the same to the relevant Governmental Agency
and (ii) pay such additional amount to that Lender as is necessary to result in
that Lender’s receiving a net after Tax amount equal to the amount to which that
Lender would have been entitled under this Agreement absent such deduction or
withholding.”

6. Special Provisions Regarding Foreign Currency Loans. Section 3.12 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“3.12. Special Provisions Regarding Foreign Currency Loans.

(a) Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (i) all then outstanding LIBOR Rate Loans denominated in a
currency other than Dollars shall be automatically converted into Base Rate
Loans denominated in Dollars (in an amount equal to the Dollar Equivalent of the
aggregate principal amount of the applicable LIBOR Rate Loans on the date such
Sharing Event first occurred), which Loans denominated in Dollars (1) shall
thereafter continue to be deemed to be Base Rate Loans and (2) shall be
immediately due and payable on the date such Sharing Event has occurred and
(ii) all accrued and unpaid interest and other amounts owing with respect to
such Loans shall be immediately due and payable in Dollars, using the Dollar
Equivalent of such accrued and unpaid interest and other amounts.

(b) Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 3.12(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all such Loans outstanding so that
each Lender shall have a share of such outstanding Loans equal to its pro rata
share of the aggregate Domestic Currency Commitments, and aggregate Foreign
Currency Commitments. Upon any such occurrence, the Administrative Agent shall
notify each Lender and shall specify the amount of Dollars required from such
Lender in order to effect the purchases and sales by the various Lenders of
participating interests in the amounts required above (together with accrued
interest with respect to the period for the last interest payment date through
the date of the Sharing Event plus any additional amounts payable by the
Borrower pursuant to this Section in respect of such accrued but unpaid
interest); provided, in the event that a Sharing Event shall have occurred, each
Lender shall be deemed to have purchased, automatically and without request,
such participating interests. Promptly upon receipt of such request, each Lender
shall deliver to the Administrative

 

- 21 -



--------------------------------------------------------------------------------

Agent (in immediately available funds in Dollars) the net amounts as specified
by the Administrative Agent. The Administrative Agent shall promptly deliver the
amounts so received to the various Lenders in such amounts as are needed to
effect the purchases and sales of participations as provided above. Promptly
following receipt thereof, each Lender which has sold participations in any of
its Loans (through the Administrative Agent) will deliver to each Lender
(through the Administrative Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount. It is understood that the amount of funds delivered by each
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various Lenders as required above.

(c) Upon the occurrence of a Sharing Event all amounts from time to time
accruing with respect to, and all amounts from time to time payable on account
of, any outstanding LIBOR Rate Loans initially denominated in a Qualified
Foreign Currency (including, without limitation, any interest and other amounts
which were accrued but unpaid on the date of such purchase) shall be payable in
Dollars as if such LIBOR Rate Loan had originally been made in Dollars.

(d) If any amount required to be paid by any Lender pursuant to Section 3.12(b)
is not paid to the Administrative Agent within one (1) Banking Day following the
date upon which such Lender receives notice from the Administrative Agent of the
amount of its participations required to be purchased pursuant to
Section 3.12(b), such Lender shall also pay to the Administrative Agent on
demand an amount equal to the product of (i) the amount so required to be paid
by such Lender for the purchase of its participations multiplied by (ii) the
daily average Federal Funds Effective Rate during the period from and including
the date of request for payment to the date on which such payment is immediately
available to the Administrative Agent multiplied by (iii) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 3.12(b) is not in fact made available to the
Administrative Agent within three (3) Banking Days following the date upon which
such Lender receives notice from the Administrative Agent as to the amount of
participations required to be purchased by it, the Administrative Agent shall be
entitled to recover from such Lender on demand, such amount with interest
thereon calculated from such request date at the rate per annum applicable to
Base Rate Loans. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts payable by any Lender pursuant to this
Section shall be conclusive and binding.

(e) Each Lender’s obligation to purchase participating interests pursuant to
this Section shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of any Party or any other Person,
(iv) any breach of this Agreement by any Party, any Lender or any other Person,
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

- 22 -



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Lender
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Lender as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section, increased
Taxes may be owing by the Borrower pursuant to Section 3.9, which Taxes shall be
paid (to the extent provided in Section 3.9) by the Borrower, without any claim
that the increased Taxes are not payable because same resulted from the
participations effected as otherwise required by this Section.”

7. Administrative Agent’s Right to Assume Payments Will be Made by Borrower.
Section 3.13 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“3.13. Administrative Agent’s Right to Assume Payments Will be Made by Borrower.
Unless the Administrative Agent shall have been notified by Borrower prior to
the date on which any payment to be made by Borrower hereunder is due that
Borrower does not intend to remit such payment, the Administrative Agent may, in
its discretion, assume that Borrower has remitted such payment when so due and
the Administrative Agent may, in its discretion and in reliance upon such
assumption, make available to each Lender on such payment date an amount equal
to such Lender’s share of such assumed payment. If Borrower has not in fact
remitted such payment to the Administrative Agent, each Lender shall forthwith
on demand repay to the Administrative Agent the amount of such assumed payment
made available to such Lender, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at a rate per annum equal to in the case of payment by a
Lender, the Federal Funds Effective Rate (as determined by Administrative Agent)
in the case of the Domestic Currency Term Facility or the Administrative Agent’s
overdraft for Qualified Foreign Currencies for such day in the case of the
Foreign Currency Term Facility.”

8. Calculations Detail. Section 3.14 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“3.14. Calculations Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Administrative Agent and the Lenders, or that Lender,
under Article 3 has been determined, within a reasonable period of time after
request by Borrower.”

9. Survivability. The following is hereby added to the end of Article 3 of the
Loan Agreement:

“3.15. Survivability. The provisions of Sections 3.4 and 3.5 shall survive
following the date on which the Commitments are terminated and all Loans
hereunder are fully paid, and Borrower shall remain obligated thereunder for all
claims under such Sections made by any Lender to Borrower.”

 

- 23 -



--------------------------------------------------------------------------------

E. Miscellaneous. The following Sections of Article 11 of the Loan Agreement are
hereby revised as follows:

1. Interpretation of Terms. Section 11.2 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

“11.2. Interpretation of Terms. The parties to this Agreement agree that the
following terms used herein shall have the correlative meanings ascribed to such
terms or concepts in the United Kingdom:

(i) “leasehold mortgage”;

(ii) “fee simple”;

(iii) “fee owner”;

(iv) “first mortgage financing”;

(v) “Phase I report”; and

(vi) “Phase II report”.

2. Binding Effect; Assignment; Replacement. Section 11.8(d) of the Loan
Agreement is hereby amended by replacing the term “Schedule 1.1” with the term
“Schedule 1.1-4.”

3. Consent to Jurisdiction. Section 11.23 and the first Section 11.24 (of which
there were originally two due to typographical error) of the Loan Agreement are
hereby deleted in their entirety and replaced with the following:

“11.23. Consent to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
the Supreme Court of the State of New York sitting in New York County or the
United States District Court of the Southern District of New York, or any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.”

 

- 24 -



--------------------------------------------------------------------------------

4. Judgment Currency. Section 11.25 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“11.25. Judgment Currency.

(a) The Borrower’s obligations hereunder and under the other Loan Documents to
make payments in a specified currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the date on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange or currency equivalent for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.”

5. Purported Oral Amendments. Section 11.26 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“11.26. PURPORTED ORAL AMENDMENTS. BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE
PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING
THAT COMPLIES WITH SECTION 12.1. BORROWER AGREES THAT IT WILL NOT RELY ON ANY
COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY LENDER THAT DOES NOT COMPLY
WITH SECTION 12.1 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.”

 

- 25 -



--------------------------------------------------------------------------------

6. Replacement of Notes. Section 11.27 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

“11.27. Replacement of Notes. Upon receipt of evidence reasonably satisfactory
to Borrower of the loss, theft, destruction or mutilation of any Note, and in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.”

7. Defaulting Lenders. Section 11.28 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“11.28. Defaulting Lenders. In the event that any Lender becomes a Defaulting
Lender, then, in addition to any rights and remedies that may be available to
Borrower or the other Lenders and the Administrative Agent (such other Lenders
and the Administrative Agent being called “Non Defaulting Lenders”) at law or in
equity:

(a) The Defaulting Lender’s rights to vote upon, approve, disapprove, consent to
or direct any action of the Administrative Agent (other than amendments,
waivers, supplements or modifications to the Loan Documents directly affecting
the Defaulting Lender’s Commitment or forgive any portion of the Outstanding
Loan Amount held by such Defaulting Lender or, for any amendment, waiver,
supplement or modification requiring the consent of all Lenders, amendments,
waivers, supplements or modifications to the Loan Documents that affects such
Defaulting Lender differently from other Lenders), shall be suspended and such
rights shall not be reinstated unless and until such Lender ceases to be a
Defaulting Lender (and all decisions, except the decision to remove the
Administrative Agent, which are to be based on a vote of the Requisite Lenders
or all Lenders shall be resolved based upon a decision or determination made by
the required percentage of the Non-Defaulting Lenders); provided, however, that
if the Administrative Agent is a Defaulting Lender, the Administrative Agent
shall continue to have all rights provided for in this Loan Agreement, as the
Administrative Agent only, with respect to the administration of the Loan unless
it is removed and replaced as the Administrative Agent as provided in
Section 10.8.

(b) Any or all of the Non-Defaulting Lenders shall be entitled (but shall not be
obligated) to: (i) fund the aggregate amount that the Defaulting Lender has
failed to fund or pay to the Administrative Agent (such amount being called the
“Defaulted Amount”); and (ii) collect interest at the Default Rate on the
Defaulted Amount (after crediting all interest actually paid by Borrower on the
Defaulted Amount from time to time), either directly from the Defaulting Lender
or from amounts otherwise payable to the Defaulting Lender, for the period from
the date on which the Defaulted Amount was funded by the Non-Defaulting Lenders
until the date on which payment is made. If the Administrative Agent has funded
the Defaulted Amount, the Administrative Agent shall be entitled to collect
interest at the Default Rate from the Defaulting Lender on the Defaulted Amount
as set forth above, as if the Administrative Agent were a Non-Defaulting Lender
that had elected to fund the Defaulted Amount.

 

- 26 -



--------------------------------------------------------------------------------

(c) In the event the Defaulted Amount is funded by any Non-Defaulting Lenders or
the Administrative Agent pursuant to Section 11.28(b) above, the Defaulting
Lender’s interest in the Loans, the Loan Documents and proceeds thereof shall be
subordinated to any Defaulted Amount funded by any Non-Defaulting Lenders or the
Administrative Agent pursuant to Section 11.28(b) above, plus all interest which
may be due in accordance with Section 11.28(b) above (to be applied pari passu
among the Non-Defaulting Lenders (including the Administrative Agent, unless the
Administrative Agent is the Defaulting Lender) funding the Defaulted Amount),
without necessity for executing any further documents; provided that such
Defaulting Lender’s interest in the Loan, the Loan Documents and the proceeds
thereof shall no longer be so subordinated if the Defaulted Amount funded by the
Non-Defaulting Lenders or the Administrative Agent (and all interest which has
accrued pursuant to Section 11.28(b) above) shall be repaid in full.

(d) If, following the payment in full of all amounts due pursuant to
Section 11.28(c) above to the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
which have funded all or any portion of any Defaulted Amount, there remains any
unfunded Defaulted Amount which has not been funded by the Non-Defaulting
Lenders, the Administrative Agent or the Defaulting Lender (“Unfunded Defaulted
Amount”), then a portion of the Defaulting Lender’s interest in the Loan, the
Loan Documents and the proceeds thereof equal to the amount of the Unfunded
Defaulted Amount (together with interest thereon at the rate applicable to the
Defaulted Amount from time to time pursuant to the Loan Documents) shall be
subordinated to the interests of the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
unless and until such Unfunded Defaulted Amount is funded either by one or more
Non-Defaulting Lenders, the Administrative Agent or the Defaulting Lender.

(e) Subject to the provisions of Section 11.8 and the definition of Eligible
Assignee, each Non-Defaulting Lender will have the right, but not the
obligation, in its sole discretion, to acquire at par all or a proportionate
share (based on the ratio of its Commitments to the aggregate amount of the
Commitments of all of the Non-Defaulting Lenders that elect to acquire a share
of the Defaulting Lender’s Commitment) of the Defaulting Lender’s Commitment,
including without limitation its proportionate share in the outstanding
principal balance of the Loan, and all rights and interests of the Defaulting
Lender under this Agreement and the other Loan Documents.

(f) Nothing herein contained shall be deemed or construed to waive, diminish,
limit, prevent or estop the Administrative Agent, Borrower or any Lender from
exercising or enforcing any rights or remedies which may be available at law or
in equity as a result of or in connection with any default under this Agreement
by a Lender (including the right to bring suit against the Defaulting Lender to
recover the Defaulted Amount and interest thereon at the rate provided in this
Section 11.28).”

 

- 27 -



--------------------------------------------------------------------------------

F. Amendments; Consents. Section 12.1(a) of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

“12.1. Amendments; Consents. …

…(a) To amend, modify, forgive, reduce or waive the principal of, or the amount
of principal, principal prepayments or the rate of interest payable on, any Term
Note, or the amount of the Commitments, or the Percentage of any Lender (except
with respect to increases in the Aggregate Commitment, as specifically provided
for in Section 2.8 hereof, provided that in no event may a Lender’s Commitment
be increased without such Lender’s consent) or any other fee or amount payable
to any Lender under the Loan Documents or to waive an Event of Default
consisting of the failure of Borrower to pay when due principal, interest or any
fee;”

4. Form of Assignment and Acceptance. As of the Amendment Effective Date,
Exhibit A (Form of Assignment and Acceptance) to the Loan Agreement is hereby
deleted in its entirety and replaced with the attached Exhibit A.

5. Total Unencumbered Asset Value Calculation. As of the Amendment Effective
Date, Schedule 3 to Exhibit B (Total Unencumbered Asset Value Calculation) to
the Loan Agreement is hereby deleted in its entirety and replaced with the
attached Schedule 3 to Exhibit B.

6. Term Notes. As of the Amendment Effective Date, Exhibit C (Form of Term Note)
to the Loan Agreement is hereby deleted in its entirety and replaced with the
attached Exhibit C-1 and Exhibit C-2.

7. Requests for Loan. As of the Amendment Effective Date, Exhibit D (Request for
Loan) to the Loan Agreement is hereby deleted in its entirety and replaced with
the attached Exhibit D-1 and Exhibit D-2.

8. Schedule of Subsidiaries and Projects. As of the Amendment Effective Date,
Schedule 4.4 (Subsidiaries) and Schedule 4.19 (Projects) to the Loan Agreement
are hereby deleted in their entirety and replaced with the attached Schedule 4.4
and Schedule 4.19.

9. Guarantor. Guarantor (a) consents to the terms and conditions of this
Amendment; (b) agrees, acknowledges and confirms that all references in the
Guaranty to the Notes shall refer to all of the Notes executed by Borrower for
the benefit of each Lender in accordance with the terms of the Loan Agreement
(as the same has been modified by the terms of this Amendment), some of which
Notes are denominated in Dollars and other Notes which are denominated in
Qualified Foreign Currency; (c) agrees, acknowledges and confirms that all
references in the Guaranty to (X) the “Credit Agreement” (as such term is
defined in the Guaranty) shall refer to the Loan Agreement as amended by this
Amendment, and (Y) the “Loan Documents” shall refer to each such respective term
as modified by the terms of this Amendment; and (d) reaffirms the Guaranty and
confirms and agrees that, notwithstanding this Amendment and consummation of the
transactions contemplated thereby, the Guaranty and all of such Guarantor’s
covenants, obligations, agreements, waivers, and liabilities set forth in the
Guaranty continue in full force and effect in accordance with their terms,
modified only to the extent specifically set forth in this Amendment.

 

- 28 -



--------------------------------------------------------------------------------

10. Full Force and Effect. Except as amended hereby, the terms and provisions of
the Loan Agreement and the Loan Documents remain unchanged, are and shall remain
in full force and effect unless and until modified or amended in writing in
accordance with their terms, and are hereby ratified and confirmed. Except as
expressly provided herein, this Amendment shall not constitute an amendment,
waiver, consent or release with respect to any provision of any Loan Document, a
waiver of any default or Event of Default under any Loan Document, or a waiver
or release of any of the Lenders’ rights and remedies (all of which are hereby
reserved). The Borrower expressly ratifies and confirms the confession of
judgment (if applicable) and waiver of jury trial provisions contained in the
Loan Documents.

11. References to Loan Documents; Capitalized Terms. Any and all references to
any Loan Document in any other Loan Document shall be deemed to refer to such
Loan Document as amended by this Amendment. This Amendment is deemed
incorporated into each of the Loan Documents. Any initially capitalized terms
used in this Amendment without definition shall have the meanings assigned to
those terms in the Loan Documents. To the extent that any term or provision of
this Amendment is or may be inconsistent with any term or provision in any Loan
Document, the terms and provisions of this Amendment shall control.

12. Successors and Assigns. This Amendment will be binding upon and inure to the
benefit of the Borrower and the Lenders and their respective heirs, executors,
administrators, successors and assigns.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

14. Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by each of the parties hereto; and

(b) The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of the Borrower, as Administrative Agent may require evidencing the identity,
authority and capacity of each officer of the Borrower authorized to act in
connection with this Amendment.

 

- 29 -



--------------------------------------------------------------------------------

15. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as of the date hereof that (i) the
representations and warranties of Borrower, contained in Article 4 of the Loan
Agreement (as amended by this Amendment) are true and correct in all material
respects and (ii) no Event of Default or Default has occurred and is continuing.

16. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.

[Remainder of Page Left Intentionally Blank.]

 

- 30 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

BORROWER: BIOMED REALTY, L.P., a Maryland limited partnership By:   BioMed
Realty Trust, Inc., its sole   General Partner   By:  

/s/ Robert Sistek

  Name:   Robert Sistek   Title:   Vice President, Finance Address: BioMed
Realty, L.P. 17190 Bernardo Center Drive San Diego, CA 92128 Attn: Vice
President, Real Estate Counsel Telephone: (858) 207-5850 Facsimile: (858)
485-9843 GUARANTOR (solely with respect to Section 9):

BIOMED REALTY TRUST, INC.,

a Maryland corporation

By:  

/s/ Robert Sistek

Name:   Robert Sistek Title:   Vice President, Finance Address: BioMed Realty,
L.P. 17190 Bernardo Center Drive San Diego, CA 92128 Attn: Vice President, Real
Estate Counsel Telephone: (858) 207-5850 Facsimile: (858) 485-9843

 

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Michael P. Szuba

Print Name:

  Michael P. Szuba Title:   Vice President Address:

KeyBank - Real Estate Capital

127 Public Square, 8th Floor

Mail Code: OH-01-27-0839

Cleveland, OH 44114

Telephone: (216) 689-5984

Facsimile: (216) 689-4997

Attention: Michael P. Szuba

LENDERS:

KEYBANK NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:  

/s/ Michael P. Szuba

Print Name:

  Michael P. Szuba Title:   Vice President Address:

KeyBank - Real Estate Capital

127 Public Square, 8th Floor

Mail Code: OH-01-27-0839

Cleveland, OH 44114

Telephone: (216) 689-5984

Facsimile: (216) 689-4997

Attention: Michael P. Szuba

 

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Co-Syndication Agent
By:  

/s/ Dale Northup

Print Name:

  Dale Northup Title:   Vice President Address:

Wells Fargo Bank, N.A.

401 B Street, Suite 1100

San Diego, CA 92101

Telephone: (619) 699-3025

Facsimile: (619) 699-3105

Attention: Dale Northup, Vice President

 

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

a national banking association, individually and as Co-Syndication Agent

By:  

/s/ Michael Paris

Print Name:

  Michael Paris Title:   Senior Vice President Address:

U.S. Bank National Association

4747 Executive Drive, 3rd Floor

San Diego, CA 92121

Telephone: (858) 334-0703

Facsimile: (858) 334-0797

 

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ Nick Zangari  

Print Name: Nick Zangari

Title: Authorized Signatory

By:     Print Name:     Title:     Address:

1300 Thames Street

Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Telephone: (443) 627-4326

Facsimile: (212) 404-9645

Attention: Edward Henley

And to:

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Telephone: (443) 627-4355

 

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:   /s/ James Rolison

Print Name: James Rolison

Title: Managing Director

By:   George R. Reynolds

Print Name: George R. Reynolds

Title: Director

Address:

Deutsche Bank Securities, Inc.

200 Crescent Court, Suite 550

Dallas, TX 75201

Telephone: (214) 740-7904

Facsimile: (214) 740-7910

Attention: Linda Davis, Director

 

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ William G. Karl Print Name:
William G. Karl Title: General Manager Address: 601 South Figueroa Street, Suite
1800 Los Angeles, CA 90017 Telephone: (213) 452-7800 Facsimile: (213) 623-6832
Attention: J.D. Benko

 

Signature Page



--------------------------------------------------------------------------------

 

RBS CITIZENS, N.A. By:   /s/ Samuel A. Bluso Print Name: Samuel A. Bluso Title:
Senior Vice President Address: 1215 Superior Avenue-6th Floor Mailcode: OHS-675
Cleveland, OH 44114 Telephone: (216) 277-0388 Facsimile: (216) 277-4706
Attention: Samuel Bluso

 

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Tyler Lowry

Print Name: Tyler Lowry

Title: Vice President

Address:

c/o PNC Real Estate

575 Market St, 28th Floor

Mailstop XX-XMSF-28-1

San Francisco, CA 94105

Telephone: (415) 733-1564

Facsimile: (415) 733-1555

 

Signature Page



--------------------------------------------------------------------------------

TD BANK, NA By:   /s/ Mauricio Duran

Print Name: Mauricio Duran

Title: Vice President

Address:

Commercial Real Estate Lending

TD Bank, NA

200 State Street, 8th Floor

Boston, MA 02109

Telephone: (617) 737-3626

Facsimile: (617) 737-0238

Attention: Mauricio Duran, Vice President

 

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK By:   /s/ Peter A. Olivier Print Name: Peter A. Olivier Title:
Senior Vice President Address: 75 State Street Boston, MA 02109 Telephone: (617)
346-7314 Facsimile: (617) 757-5852 Attention:Amit Shah, Credit Officer

 

Signature Page



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL

BANK CO., LTD. NEW YORK BRANCH

By:   /s/ Luke Hwang Printed Name: Luke Hwang Title: VP & Deputy GM Address: 65
Liberty Street New York, NY 10005 Telephone: (212) 815-9117 Facsimile:(212)
766-5006 Attention: Lucy Chen

 

Signature Page



--------------------------------------------------------------------------------

LAND BANK OF TAIWAN, NEW YORK BRANCH By:   /s/ Henry Leu

Print Name: Henry Leu

Title: Senior Vice President and General Manager

Address:

100 Wall Street, 14th Floor

New York, NY 10005

Telephone: (917) 542-0232

Facsimile: (917) 542-0288

Attention: Mitch Chang, Manager

 

Signature Page



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH By:   /s/ Eric Y.S. Tsai

Print Name: Eric Y.S. Tsai

Title: Vice President and General Manager

Address:

685 Third Avenue, 29th Floor

New York, NY 10017

Telephone: (212) 651-9770

Facsimile: (212) 651-9785

 

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., NEW YORK BRANCH

By:   /s/ Charles Stewart

Print Name: Charles Stewart

Title: Director

Address:

1251 Avenue of the Americas

New York, NY 10020-1104

Attention: Charles Stewart

Telephone: (212) 782-4833

Facsimile: (212) 782-6440

 

Signature Page



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:   /s/ Michael L. Kauffmann

Print Name: Michael L. Kauffmann

Title: Senior Vice President

Address:

The Huntington National Bank

200 Public Square, 7th Floor

Mail Code: CM17

Cleveland, Ohio 44114

Telephone: (216) 515-6983

Attention: Michael L. Kauffman, Sr. Vice President

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment and Acceptance”) dated
as of             , 201    , is made by and between
                    (“Assignor”) and                     (“Assignee”).

RECITALS

WHEREAS, Assignor is party to that certain Unsecured Term Credit Agreement dated
as of March 30, 2012 (as it may have been or hereafter may be amended, amended
and restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”), among BioMed Realty, L.P. (“Borrower”), the several financial
institutions from time to time party thereto (collectively, including Assignor,
“Lenders”), and KeyBank National Association, as administrative agent for
Lenders (in such capacity, “Agent”). Capitalized terms used in this Assignment
and Acceptance and not defined herein have the meanings given to them in the
Credit Agreement;

WHEREAS, as provided under the Credit Agreement, Assignor has committed to
making advances to fund Loans to Borrower in an aggregate principal amount not
to exceed [$            of Domestic Currency Commitments and/or £            of
Foreign Currency Commitments-AS APPLICABLE] outstanding at any one time
([collectively,] the “Term Commitment”).

WHEREAS, as of the Effective Date (defined below), the aggregate outstanding
principal amount of [Domestic Currency Advances owing by Borrower to Assignor
equals $            and Foreign Currency Advance owing by Borrower to Assignor
equals £            -AS APPLICABLE]; and

WHEREAS, Assignor wishes to assign to Assignee [a portion] [all] of the rights
and obligations of Assignor under the Credit Agreement in respect of its Term
Commitment, in an aggregate amount equal to [$            /£            -AS
APPLICABLE] (the “Assigned Amount”) on the terms and subject to the conditions
set forth herein, and Assignee wishes to accept assignment of such rights and to
assume such obligations from Assignor on such terms and subject to such
conditions.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.

1.1 Subject to the terms and conditions of this Assignment and Acceptance,
(i) Assignor hereby sells, transfers and assigns to Assignee, and (ii) Assignee
hereby purchases, assumes and undertakes from Assignor, without recourse and
without representation or warranty (except as provided in this Assignment and
Acceptance)             % (the “Assignee’s Percentage Share”) of the Term
Commitment of Assignor, and (B) all related rights, benefits, obligations,
liabilities and indemnities of Assignor under and in connection with the Credit
Agreement and the other Loan Documents.

1.2 With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Credit Agreement and shall succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning the payment of
indemnification, with a Term Commitment in an amount equal to the Assigned
Amount (plus the amount of Assignee’s existing Term Commitment, if any).
Assignee agrees that it will perform in accordance with its terms all of the
obligations that it is required to perform as a Lender under the Credit
Agreement. It is the intent of the parties hereto that the Term Commitment of
Assignor shall, as of the Effective Date, be reduced by an amount equal to the
Assigned Amount and Assignor shall relinquish its rights and be released from
its obligations under the Credit Agreement to the extent such obligations have
been assumed by Assignee; provided, however, that Assignor shall not relinquish
its rights to be indemnified by Borrower under Sections 11.11 and 11.22 of the
Credit Agreement or any other similar indemnity provisions of the Loan Documents
to the extent such rights relate to the time prior to the Effective Date.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

1.3 After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Term Commitment will be [$            of Domestic
Currency Commitments and/or £            of Foreign Currency Commitments-AS
APPLICABLE].

1.4 After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Term Commitment will be [$            of Domestic
Currency Commitments and/or £            of Foreign Currency Commitments-AS
APPLICABLE].

2. Payments.

2.1 As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount [as agreed to between the Assignor and
Assignee] [equal to $            , representing Assignee’s Percentage of the
principal amount of all outstanding Domestic Currency Advances under the Loan
Documents] [and equal to £             , representing Assignee’s Percentage of
the principal amount of all outstanding Foreign Currency Advances under the Loan
Documents].

2.2 Assignor further agrees to pay to Agent an assignment fee (payable in
Dollars) in the amount specified in Section 11.8(d) of the Credit Agreement.

3. Re-Allocation of Payments. Any interest, fees (except as may otherwise be
specified in Section 2.3 above) and other payments accrued to the Effective Date
with respect to the Term Commitment or the outstanding Advances of Assignor
shall be for the account of Assignor. Any interest, fees (except as may
otherwise be specified in Section 2.3 above) and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of Assignee. Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts that it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts that it may receive promptly upon
receipt.

4. Independent Credit Decision. Assignee (a) acknowledges that it has received a
copy of the Credit Agreement and the Exhibits thereto, together with copies of
the most recent financial statements referred to in Section 7.1 of the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to enter into this
Assignment and Acceptance; and (b) agrees that it will, independently and
without reliance upon Assignor, Agent or any other Lender and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit and legal decisions in taking or not taking action under the
Credit Agreement.

5. Effective Date; Notices.

5.1 As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be             , 201_ (the “Effective Date”); provided that the
following conditions precedent have been satisfied on or before the Effective
Date:

 

EXHIBIT A-2



--------------------------------------------------------------------------------

(a) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

(b) the consent of Agent and Parent required for an effective assignment of the
Assigned Amount by Assignor to Assignee under Section 11.8(b) of the Credit
Agreement shall have been duly obtained and shall be in full force and effect as
of the Effective Date;

(c) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(d) the assignment fee referred to in Section 2.2 hereof shall have been paid to
Agent.

5.2 Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrower and Agent for acknowledgment by Agent, a Notice of
Assignment substantially in the form attached hereto as Schedule 1.

6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

6.1 Assignee hereby appoints and authorizes Assignor to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the Lenders pursuant to the terms of the Credit
Agreement.

6.2 Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Credit Agreement.]

7. Withholding Tax. Assignee (a) represents and warrants to Lenders, Agent and
Borrower that under applicable Law and treaties no tax will be required to be
withheld by Lenders with respect to any payments to be made to Assignee
hereunder, (b) agrees to comply with (if it is organized under the Laws of any
jurisdiction other than the United States or any state thereof) Section 11.21 of
the Credit Agreement prior to the time that Agent or Borrower is required to
make any payment of principal, interest or fees hereunder or under the Loan
Documents to Assignee.

8. Representations and Warranties.

8.1 Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it, and constitutes the
legal, valid and binding obligation of Assignor, enforceable against Assignor in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other Laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

 

EXHIBIT A-3



--------------------------------------------------------------------------------

8.2 Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto. Assignor makes no
representation or warranty in connection with, and assumes no responsibility
with respect to, the solvency, financial condition or statements of Borrower, or
the performance or observance by Borrower of any of its respective obligations
under the Credit Agreement or any other instrument or document furnished in
connection therewith.

8.3 Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder; (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance; and apart from any agreements or
undertakings or filings required by the Credit Agreement, no further action by,
or notice to, or filing with, any Person is required of it for such execution,
delivery or performance; (iii) this Assignment and Acceptance has been duly
executed and delivered by it, and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other Laws of general application relating to or affecting
creditors’ rights and to general equitable principles; and (iv) it satisfies the
requirements of an Eligible Assignee under the Credit Agreement.

9. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrower or Agent, that may be required in
connection with the assignment and assumption contemplated hereby.

10. Miscellaneous.

10.1 Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.

10.2 All payments made hereunder shall be made without any set-off or
counterclaim.

10.3 Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

10.4 This Assignment and Acceptance may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

EXHIBIT A-4



--------------------------------------------------------------------------------

10.5 THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAWS OF NEW YORK. Assignor and Assignee each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in the State of
New York over any suit, action or proceeding arising out of or relating to this
Assignment and Acceptance, and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such New York State or
Federal court. Each party to this Assignment and Acceptance hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.

10.6 ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND AGREEMENTS OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR
WRITTEN).

 

EXHIBIT A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR]

By:

   

Name:

   

Title:

   

 

Address:

      

 

[ASSIGNEE]

By:

   

Name:

   

Title:

   

 

Address:

      

EXHIBIT A-6



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT A

NOTICE OF ASSIGNMENT AND ACCEPTANCE

            , 20        

To Agent:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

Attention: Real Estate Capital

To Borrower:

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California 92128

Ladies and Gentlemen:

We refer to the Unsecured Term Credit Agreement dated as of March 30, 2012 (as
it may be amended, amended and restated, modified, supplemented or renewed from
time to time, the “Credit Agreement”) among BioMed Realty, L.P. (“Borrower”),
the Lenders referred to therein and KeyBank National Association, as
administrative agent for the Lenders (in such capacity, “Agent”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.

1. We hereby give you notice of, and request your consent to, the assignment by
            (“Assignor”) to             (“Assignee”) of             % of the
right, title and interest of Assignor in and to the Credit Agreement (including,
without limitation, the right, title and interest of Assignor in and to the
Commitment of Assignor and all outstanding Advances made by Assignor) pursuant
to the Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”). Before giving effect to such assignment, Assignor’s Term
Commitment is [$            of Domestic Currency Commitments and/or
£            of Foreign Currency Commitments-AS APPLICABLE], and the aggregate
amount of its outstanding Advances is [$            /£            -AS
APPLICABLE]. Following such assignment, Assignor’s Commitment will be
[$            of Domestic Currency Commitments and/or £            of Foreign
Currency Commitments-AS APPLICABLE], and Assignee’s Commitment will be
[$            of Domestic Currency Commitments and/or £            of Foreign
Currency Commitments-AS APPLICABLE].

2. Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Credit Agreement as fully and to the
same extent as if Assignee were the Lender originally holding such interest in
the Credit Agreement.

EXHIBIT A-7



--------------------------------------------------------------------------------

3. The following administrative details apply to Assignee:

 

(A) Notice Address:

 

Name:    

Address:

           

Attention:

   

Telephone:

   

Telecopier:

   

 

(B) Assignee’s Payment Instructions to Agent:

 

Account #:     At:             Reference:     Attention:    

4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

EXHIBIT A-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

Very truly yours, [ASSIGNOR] By:     Name:     Title:    

 

[ASSIGNEE] By:     Name:     Title:    

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:     Name:     Title:    

BIOMED REALTY, L.P., a Maryland limited partnership,

as Borrower

 

By:   BioMed Realty Trust, Inc., its sole General Partner   By:      
Print Name:       Title:    

EXHIBIT A-9



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF AMENDED AND RESTATED TERM NOTE

(DOMESTIC CURRENCY)

 

$                            August 2, 2012

FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of                     (“Bank”) the
principal amount of                     AND NO/100 DOLLARS ($            ), or
such lesser aggregate amount of Domestic Currency Advances as may be made and
outstanding pursuant to Bank’s Domestic Currency Commitment under the Credit
Agreement hereinafter described, payable as hereinafter set forth. Borrower
promises to pay interest on the principal amount hereof remaining unpaid from
time to time from the date hereof until the date of payment in full, payable as
hereinafter set forth.

Reference is made to the Unsecured Term Credit Agreement dated as of March 30,
2012 among Borrower, Administrative Agent and the Banks, as amended by that
certain First Amendment to Unsecured Term Credit Agreement dated as of August 2,
2012 (as it may have been or may hereafter be amended, amended and restated,
modified, supplemented or renewed from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings ascribed to those terms in the Credit Agreement. This
is one of the Term Notes referred to in the Credit Agreement, and any holder
hereof is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events upon the terms and conditions therein specified.

The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be March 30, 2017).

Interest shall be payable on the outstanding daily unpaid principal amount of
each Domestic Currency Advance outstanding hereunder from the date such Domestic
Currency Advance was made until payment in full, and shall accrue and be payable
at the rates and on the dates set forth in the Credit Agreement both before and
after default and before and after maturity and judgment.

The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland, Ohio time, on the day of payment (which must be a
Banking Day). All payments received after 2:00 p.m., Cleveland, Ohio time, on
any Banking Day, shall be deemed received on the next succeeding Banking Day.
Bank shall keep a record of Domestic Currency Advances made by it and payments
of principal with respect to this Note, and such record shall be presumptive
evidence of the principal amount owing under this Note, absent manifest error.

EXHIBIT C-1-1



--------------------------------------------------------------------------------

Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.

Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.

Assignment of this Note is subject to the consent of certain parties pursuant to
Section 11.8 of the Credit Agreement.

This Amended and Restated Term Note constitutes an amendment and restatement of,
and replacement and substitution for, that certain Term Note dated as of
March 30, 2012, in the maximum principal amount of                     and
00/100 Dollars ($                    .00), executed by the Borrower and made
payable to the order of the Bank (the “Prior Note”). The indebtedness evidenced
by the Prior Note is continuing indebtedness evidenced hereby, and nothing
herein shall be deemed to constitute a payment, settlement or novation of the
Prior Note, or to release or otherwise adversely affect any lien, mortgage or
security interest securing such indebtedness or any rights of the Bank against
any guarantor, surety or other party primarily or secondarily liable for such
indebtedness.

This Note shall be delivered to and accepted by Bank in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

 

“Borrower” BIOMED REALTY, L.P., a Maryland limited partnership By:  

BioMed Realty Trust, Inc., its sole general

Partner

 

By:     Name:     Title:    

EXHIBIT C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TERM NOTE

(QUALIFIED FOREIGN CURRENCY)

 

£                            August 2, 2012

FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of                     (“Bank”) the
principal amount of                     AND NO/100 POUNDS STERLING
£(                    ), or such lesser aggregate amount of Foreign Currency
Advances as may be made and outstanding pursuant to Bank’s Foreign Currency
Commitment under the Credit Agreement hereinafter described, payable as
hereinafter set forth. Borrower promises to pay interest on the principal amount
hereof remaining unpaid from time to time from the date hereof until the date of
payment in full, payable as hereinafter set forth.

Reference is made to the Unsecured Term Credit Agreement dated as of March 30,
2012 among Borrower, Administrative Agent and the Banks, as amended by that
certain First Amendment to Unsecured Term Credit Agreement dated as of August 2,
2012 (as it may have been or may hereafter be amended, amended and restated,
modified, supplemented or renewed from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings ascribed to those terms in the Credit Agreement. This
is one of the Term Notes referred to in the Credit Agreement, and any holder
hereof is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events upon the terms and conditions therein specified.

The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be March 30, 2017).

Interest shall be payable on the outstanding daily unpaid principal amount of
each Foreign Currency Advance outstanding hereunder from the date such Foreign
Currency Advance was made until payment in full, and shall accrue and be payable
at the rates and on the dates set forth in the Credit Agreement both before and
after default and before and after maturity and judgment.

The amount of each payment hereunder shall be made to Bank at the following
address: Royal Bank of Scotland, International Division, P.O. Box 450, 5-10
Great Tower Street, London, EC3P-3HX, England, Sort Code: 16-00-34; Swift:
RBOSGB2L; IBAN: GB26RBOS16003412291629; Beneficiary: “KeyBank NA, Cleveland”;
Ref: BioMed Loan, for the account of Bank, in Pounds Sterling and in immediately
available funds not later than 2:00 p.m., London time, on the day of payment
(which must be a Banking Day). All payments received after 2:00 p.m., London
time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day. Bank shall keep a record of Domestic Currency Advances made by it
and payments of principal with respect to this Note, and such record shall be
presumptive evidence of the principal amount owing under this Note, absent
manifest error.

EXHIBIT C-2-1



--------------------------------------------------------------------------------

Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.

Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.

Assignment of this Note is subject to the consent of certain parties pursuant to
Section 11.8 of the Credit Agreement.

This Note shall be delivered to and accepted by Bank in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

 

“Borrower” BIOMED REALTY, L.P., a Maryland limited partnership By:  

BioMed Realty Trust, Inc., its sole general

Partner

 

By:     Name:     Title:    

EXHIBIT C-2-2



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF REQUEST FOR LOAN (DOMESTIC CURRENCY)

TO KeyBank National Association (“Agent”) and Lenders (as defined below).

This Request For Loan (this “Request For Loan”) is made pursuant to Section 2.1
of that certain Unsecured Term Credit Agreement dated as of March 30, 2012 (as
it may have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Credit Agreement”) by and among
BioMed Realty, L.P., a Maryland limited partnership (“Borrower”), Agent and
Lenders (as defined in the Credit Agreement). All capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Credit Agreement. This document is a “Request For Loan” as defined in the Credit
Agreement.

 

1. Check one of the following:

 

¨ Borrower hereby requests that Lenders make a Loan pursuant to the Credit
Agreement as follows:

 

  (a) Amount of Loan: $                    .

 

  (b) Date of Loan:                     .

 

  (c) Type of Loan (check one box only):

 

  ¨ LIBOR Rate Loan with Interest ¨            Base Rate Loan

  Period of                     .

 

¨ Borrower hereby requests that Lenders redesignate outstanding Base Rate Loans
heretofore made or redesignated as follows:

 

  (a) Total Amount of Loans to be Redesignated: $                    .

 

  (b) Date of Redesignation:                     .

 

  (c) Type of Loan as so Redesignated: LIBOR Rate Loan with a             -month
LIBOR Period ending                     , 201    .

 

¨ Borrower hereby requests that Lenders renew outstanding LIBOR Rate Loans
heretofore made as follows:

 

  (a) Total Amount of Loans to be Renewed: $                    .

 

  (b) Date of Renewal:                     .

 

  (c) Type of Loan as so Renewed: LIBOR Rate Loan with a             -month
LIBOR Period ending                     , 201    .

2. In connection with any Loan (or redesignation or renewal) requested herein,
Borrower hereby represents, warrants and certifies to Agent for the benefit of
Lenders that as of the date of the Loan (or redesignation or renewal) requested
herein, both immediately before and after giving effect to the same, (i) no
Event of Default or Default has occurred and is continuing, (ii) all
representations and warranties of Borrower set forth in Article 4 of the Credit
Agreement are true and correct in all material respects, except for changes to
the representations and warranties that were permitted under the Credit
Agreement and (iii) the Outstanding Loan Amount does not exceed the Aggregate
Commitment.

 

EXHIBIT D-1-1



--------------------------------------------------------------------------------

3. This Request for Loan is executed as of the date stated below by a Senior
Officer on behalf of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein to be true and correct.

Dated as of                     , 201            

 

“BORROWER”

BIOMED REALTY, L.P.,

a Maryland limited partnership

By:  

BioMed Realty Trust, Inc., its sole general

Partner

By:     Name:     Title:    

 

EXHIBIT D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF REQUEST FOR LOAN (QUALIFIED FOREIGN CURRENCY)

TO KeyBank National Association (“Agent”) and Lenders (as defined below).

This Request For Loan (this “Request For Loan”) is made pursuant to Section 2.1
of that certain Unsecured Term Credit Agreement dated as of March 30, 2012 (as
it may have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Credit Agreement”) by and among
BioMed Realty, L.P., a Maryland limited partnership (“Borrower”), Agent and
Lenders (as defined in the Credit Agreement). All capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Credit Agreement. This document is a “Request For Loan” as defined in the Credit
Agreement.

 

1. Check one of the following:

 

¨ Borrower hereby requests that Lenders make a Loan pursuant to the Credit
Agreement as follows:

 

  (a) Amount of Loan: £                    .

 

  (b) Date of Loan:                     .

 

  (c) Type of Loan (check one box only):

 

  ¨ LIBOR Rate Loan with Interest Period of                     .

 

¨ Borrower hereby requests that Lenders redesignate outstanding Base Rate Loans
heretofore made or redesignated as follows:

 

  (a) Total Amount of Loans to be Redesignated: £                    .

 

  (b) Date of Redesignation:                     .

 

  (c) Type of Loan as so Redesignated: LIBOR Rate Loan with a             -month
LIBOR Period ending                     , 201    .

 

¨ Borrower hereby requests that Lenders renew outstanding LIBOR Rate Loans
heretofore made as follows:

 

  (a) Total Amount of Loans to be Renewed: £                    .

 

  (b) Date of Renewal:                     .

 

  (c) Type of Loan as so Renewed: LIBOR Rate Loan with a             -month
LIBOR Period ending                     , 201    .

2. In connection with any Loan (or redesignation or renewal) requested herein,
Borrower hereby represents, warrants and certifies to Agent for the benefit of
Lenders that as of the date of the Loan (or redesignation or renewal) requested
herein, both immediately before and after giving effect to the same, (i) no
Event of Default or Default has occurred and is continuing, (ii) all
representations and warranties of Borrower set forth in Article 4 of the Credit
Agreement are true and correct in all material respects, except for changes to
the representations and warranties that were permitted under the Credit
Agreement and (iii) the Outstanding Loan Amount does not exceed the Aggregate
Commitment.

 

EXHIBIT D-2-1



--------------------------------------------------------------------------------

3. This Request for Loan is executed as of the date stated below by a Senior
Officer on behalf of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein to be true and correct.

Dated as of                     , 201            

 

“BORROWER”

BIOMED REALTY, L.P.,

a Maryland limited partnership

By:  

BioMed Realty Trust, Inc., its sole general

Partner

By:     Name:     Title:    

 

EXHIBIT D-2-2



--------------------------------------------------------------------------------

SCHEDULE 1.1-1

BANK COMMITMENTS AND PERCENTAGES

PRIOR TO AMENDMENT EFFECTIVE DATE

 

Lender

   Commitment      Percentage  

U.S. Bank

   $ 50,000,000.00         12.50 % 

KeyBank

   $ 45,000,000.00         11.25 % 

Wells Fargo

   $ 45,000,000.00         11.25 % 

Bank of Tokyo

   $ 38,500,000.00         9.625 % 

RBS Citizens, N.A.

   $ 38,500,000.00         9.625 % 

PNC Bank

   $ 38,500,000.00         9.625 % 

Huntington Bank

   $ 29,000,000.00         7.25 % 

Sovereign

   $ 29,000,000.00         7.25 % 

Sumitomo

   $ 29,000,000.00         7.25 % 

TD Bank

   $ 29,000,000.00         7.25 % 

Chang HWA

   $ 8,500,000.00         2.125 % 

Deutsche Bank

   $ 5,000,000.00         1.25 % 

Morgan Stanley

   $ 5,000,000.00         1.25 % 

Land Bank of Taiwan

   $ 5,000,000.00         1.25 % 

Mega/ICBC

   $ 5,000,000.00         1.25 % 

TOTAL:

   $ 400,000,000.00         100.0 % 

 

SCHEDULE 1.1-1



--------------------------------------------------------------------------------

SCHEDULE 1.1-2

DOMESTIC CURRENCY ADVANCES REPAID IN DOLLARS ON

AMENDMENT EFFECTIVE DATE FOR THE PURPOSES OF

CONVERTING INTO FOREIGN CURRENCY ADVANCES

 

Lender

   Domestic Currency Advances Repaid on
Amendment Effective Date for
Conversion into Foreign Currency
Advances  

KeyBank

   $ 34,408,880.00   

U.S. Bank

   $ 34,408,880.00   

Bank of Tokyo

   $ 28,152,720.00   

Huntington Bank

   $ 20,332,520.00   

Sumitomo

   $ 20,332,520.00   

PNC Bank

   $ 14,076,360.00   

TD Bank

   $ 4,692,120.00   

TOTAL:

   $ 156,404,000.00   

 

SCHEDULE 1.1-2



--------------------------------------------------------------------------------

SCHEDULE 1.1-3

FOREIGN CURRENCY ADVANCES DISBURSED ON

AMENDMENT EFFECTIVE DATE

 

Lender

   Foreign Currency Advances Disbursed
on Amendment Effective Date  

KeyBank

   £ 22,000,000.00   

U.S. Bank

   £ 22,000,000.00   

Bank of Tokyo

   £ 18,000,000.00   

Huntington Bank

   £ 13,000,000.00   

Sumitomo

   £ 13,000,000.00   

PNC Bank

   £ 9,000,000.00   

TD Bank

   £ 3,000,000.00   

TOTAL:

   £ 100,000,000.00   

 

SCHEDULE 1.1-3



--------------------------------------------------------------------------------

SCHEDULE 1.1-4

BANK COMMITMENTS AND PERCENTAGES

AS OF THE AMENDMENT EFFECTIVE DATE

 

Lender

   Domestic
Commitment      Foreign
Commitment      Total Commitment
as of Amendment
Effective Date (U.S.
$ Equivalent)      Percentage as of
Amendment Effective
Date  

U.S. Bank

   $ 15,591,120.00       £ 22,000,000.00       $ 50,000,000.00         12.50 % 

KeyBank

   $ 10,591,120.00       £ 22,000,000.00       $ 45,000,000.00         11.25 % 

Wells Fargo

   $ 45,000,000.00       £ 0.00       $ 45,000,000.00         11.25 % 

Bank of Tokyo

   $ 10,347,280.00       £ 18,000,000.00       $ 38,500,000.00         9.625 % 

RBS Citizens, N.A.

   $ 38,500,000.00       £ 0.00       $ 38,500,000.00         9.625 % 

PNC Bank

   $ 24,423,640.00       £ 9,000,000.00       $ 38,500,000.00         9.625 % 

Huntington Bank

   $ 8,667,480.00       £ 13,000,000.00       $ 29,000,000.00         7.25 % 

Sovereign

   $ 29,000,000.00       £ 0.00       $ 29,000,000.00         7.25 % 

Sumitomo

   $ 8,667,480.00       £ 13,000,000.00       $ 29,000,000.00         7.25 % 

TD Bank

   $ 24,307,880.00       £ 3,000,000.00       $ 29,000,000.00         7.25 % 

Chang HWA

   $ 8,500,000.00       £ 0.00       $ 8,500,000.00         2.125 % 

Deutsche Bank

   $ 5,000,000.00       £ 0.00       $ 5,000,000.00         1.25 % 

Morgan Stanley

   $ 5,000,000.00       £ 0.00       $ 5,000,000.00         1.25 % 

Land Bank of Taiwan

   $ 5,000,000.00       £ 0.00       $ 5,000,000.00         1.25 % 

Mega/ICBC

   $ 5,000,000.00       £ 0.00       $ 5,000,000.00         1.25 % 

TOTAL:

   $ 243,596,000.00       £ 100,000,000.00       $ 400,000,000.00         100.0
% 

 

* Schedule 1.1-4 may be subsequently revised from time to time to reflect
assignments of a Bank’s interest in the Loans as contemplated in Section 11.8,
or increases in the Aggregate Commitment pursuant to Section 2.8.

 

SCHEDULE 1.1-4



--------------------------------------------------------------------------------

SCHEDULE 1.3

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions).

 

2. On the first day of each LIBOR Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

       LOGO [g390727g20f11.jpg]

 

       Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest payable for the relevant LIBOR Period on
the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Bank to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

4. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

SCHEDULE 1.3



--------------------------------------------------------------------------------

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Reference Bank” means, in relation to Mandatory Cost, KeyBank, N.A. or
such other bank appointed to such role by Administrative Agent.

 

  (f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

5. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

6. If requested by the Administrative Agent, the Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by the Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by the Reference Bank as being the average of the Fee Tariffs applicable
to the Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of the Reference Bank.

 

7. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

SCHEDULE 1.3



--------------------------------------------------------------------------------

8. The percentages of each Lender for the purpose of A and C above and the rates
of charge of the Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

9. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or the Reference Bank pursuant to paragraphs 6 and 7
above is true and correct in all respects.

 

10. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
the Reference Bank pursuant to paragraphs 6 and 7 above.

 

11. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

12. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 1.3 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England (or, in any case, any other authority which
replaces all or any of its functions) and any such determination shall, in the
absence of manifest error, be conclusive and binding on all parties hereto.

 

SCHEDULE 1.3



--------------------------------------------------------------------------------

SCHEDULE 3 TO EXHIBIT B

TOTAL UNENCUMBERED ASSET VALUE CALCULATION

Contributions of Unencumbered Projects to Total Unencumbered Asset Value (All
amounts previously multiplied by BioMed Pro Rata Share or Consolidated Group Pro
Rata Share where applicable)

 

Property Description

   Adjusted
NOI*    Applicable
Capitalization
Rate    Cost Basis or
Acquisition Cost **    Contribution to
Total
Unencumbered
Asset Value
Before
Reductions

1.

   $       $    $                    

2.

   $       $    $                    

__.

   $       $    $                                 $                    

Single Project Concentration Reduction***

            ($                    )

Non-Wholly Owned Reduction****

            ($                    )

Unstabilized Project Reduction*****

            ($                    )

Unencumbered Land Parcel Reduction******

            ($                    )

Foreign Project Reduction*******

            ($                    )             $                    

 

* For Unencumbered Projects other than Unstabilized Projects and Projects
acquired after first day of applicable Fiscal Quarter

 

** For Unencumbered Projects that are Unstabilized Projects or are Projects
acquired after first day of applicable Fiscal Quarter

 

*** No individual Income-Producing Project may contribute more than 20% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

 

**** Unencumbered Projects not owned by Borrower or a Wholly-Owned Subsidiary in
the aggregate cannot contribute more than 10% of the total amount of the Total
Unencumbered Asset Value, as provided in the definition thereof.

 

***** Unstabilized Projects in the aggregate cannot contribute more than 10% of
the total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

 

****** Unencumbered land parcels in the aggregate cannot contribute over 5% of
the total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

 

******* Foreign Projects in the aggregate cannot contribute over 15% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

 

SCHEDULE 3 TO EXHIBIT B



--------------------------------------------------------------------------------

SCHEDULE 4.4

SUBSIDIARIES

 

NAME OF SUBSIDIARY

  

FORM OF LEGAL

ENTITY

  

OWNERSHIP

  

JURISDICTION

1.      BioMed Realty, L.P.

   Limited Partnership   

0.2% GP Interest by BioMed Realty Trust, Inc.

97.9% LP Interest by BioMed Realty Trust, Inc.

1.9% LP Interest by others

   Maryland

2.      BioMed Realty Holdings, Inc.

   Corporation    100% by BioMed Realty, L.P.    Maryland

3.      BioMed Realty Trust, Inc. REIT Qualification Trust

   Trust   

100% Beneficiary is BioMed

 

Realty Holdings, Inc.

   California

4.      BMR-GP LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

5.      BioMed Realty LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

6.      BioMed Realty Development LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

7.      BMR-JV I Holdings LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

8.      BMR-JV II Holdings LLC

   Limited Liability Company   

100% by BioMed Realty

Holdings, Inc.

   Delaware

9.      BioMed Ventures LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

10.    BMR LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

11.    BMV Direct LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

12.    BMR-217th Place LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

13.    BMR-270 Albany Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

14.    BMR-34790 Ardentech Court LP

   Limited Partnership    0% GP Interest by BMR-GP LLC 100% LP Interest by
BioMed Realty, L.P.    Delaware

15.    BMR-34175 Ardenwood Boulevard LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

16.    34175 Ardenwood Venture, LLC

   Limited Liability Company   

87.5% Membership Interest by BMR-34175 Ardenwood Boulevard LLC

 

12.5% Membership Interest by Tarlton-Wohl Venture Nine, LLC

   Delaware

17.    BMR-Ardsley Park LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

18.    BMR-8808 Balboa Avenue LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    California

19.    BMR-Bayshore Boulevard LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed

Realty, L.P.

   Delaware

20.    BMR-6411 Beckley Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

21.    Guilford Real Estate Trust 1998-1

   Grantor Trust    100% Beneficiary is BioMed Realty, L.P., Trustee is BMR-6411
Beckley Street LLC    Utah

22.    BMR-9900 Belward Campus LLC

   Limited Liability Company    100% by BMR-9900 Belward Campus Holdings LLC   
Delaware

23.    BMR-9900 Belward Campus Borrower LLC

   Limited Liability Company    100% by BMR-9900 Belward Campus Holdings LLC   
Delaware

24.    BMR-9900 Belward Campus Holdings LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

25.    BMR-9901 Belward Campus LLC

   Limited Liability Company    100% by BMR-9901 Belward Campus Holdings LLC   
Delaware

26.    BMR-9901 Belward Campus Borrower LLC

   Limited Liability Company   

100% by BMR-9901 Belward

Campus Holdings LLC

   Delaware

27.    BMR-9901 Belward Campus Holdings LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

28.    BMR-Belward Campus Drive LSM LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Maryland

29.    BMR-9920 Belward Campus Q LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Rhode Island

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

30.    BMR-17190 Bernardo Center Drive LP

   Limited Partnership    0% GP Interest by BMR-GP
LLC

 

100% LP Interest by BioMed
Realty, L.P.

   Delaware

31.    BMR-Blackfan Circle LLC

   Limited Liability Company    100% by BioMed Realty,
L.P.    Delaware

32.    BMR-Bridgeview LP

   Limited Partnership    0% GP Interest by BMR-GP
LLC

 

100% LP Interest by BioMed
Realty, L.P.

   Delaware

33.    BMR-Bridgeview II LP

   Limited Partnership    0% GP Interest by BMR-GP
LLC

 

100% LP Interest by BioMed
Realty, L.P.

   Delaware

34.    BMR-Broadway LLC

   Limited Liability Company    100% by BioMed Realty,
L.P.    Delaware

35.    BMR-550 Broadway LP (f/k/a BMR-Cray LP)

   Limited Partnership    0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed
Realty, L.P.

   Delaware

36.    BMR-Bunker Hill LP

   Limited Partnership    0% GP Interest by BMR-GP
LLC

 

100% LP Interest by BioMed
Realty, L.P.

   Delaware

37.    BMR-58 Charles Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

38.    BMR-134 Coolidge Avenue LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

39.    BMR-6300 Dumbarton Circle LP

   Limited Partnership    0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed
Realty, L.P.

   Delaware

40.    BMR-350 E Kendall F LLC

   Limited Liability Company    100% by BMR-PR II LLC    Delaware

41.    BMR-650 E Kendall B LLC

   Limited Liability Company    100% by BMR-PR II LLC    Delaware

42.    BMR-475 Eccles Avenue LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

43.    BMR-2600 Eisenhower Road LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

44. BMR-201 Elliott Avenue LLC    Limited Liability Company   
100% by BioMed Realty, L.P.    Delaware 45. BMR-21 Erie Street LLC    Limited
Liability Company    100% by BioMed Realty, L.P.    Delaware

46. BMR-40 Erie Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

47. BMR-Executive Drive LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

48. BMR-4570 Executive Drive LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

49. BMR-500 Fairview Avenue LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

50. BMR-530 Fairview Avenue LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

51. BMR-2282 Faraday Avenue LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

52. BMR-Fresh Pond Research Park LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

53. BMR-700 Gateway LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

54. BMR-750,800,850 Gateway LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

55. BMR-900 Gateway LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

56. BMR-1000 Gateway LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

57. BMR-Gateway/Oyster LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

58.    BMR-Gazelle LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

59.    BMR-350 George Patterson Boulevard LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

60.    Granta Park JCo 1 Limited

   Company Limited by Shares    100% by BMR LLC    Jersey

61.    BMR-7 Graphics Drive LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

62.    BMR-Hampshire LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

63.    BMR-201 Industrial Road LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

64.    BMR-3525 John Hopkins LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

65.    BMR-3545-3575 John Hopkins LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

66.    BMR-6500 Kaiser Drive LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

67.    BMR-450 Kendall Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

68.    BMR-500 Kendall Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

69.    BMR-Kendall Development LLC

   Limited Liability Company    100% by BMR-PR II TRS LLC    Delaware

70.    BMR-Kendall Holdings LLC

   Limited Liability Company    100% by BMR-PR II TRS LLC    Delaware

71.    BMR-145 King of Prussia Road GP LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

72.    BMR-145 King of Prussia Road LP

   Limited Partnership   

99.5% LP Interest by BioMed

Realty, L.P. 0.5% GP Interest

by BMR-145 King of Prussia

Road GP LLC

   Delaware

73.    BMR-Landmark at Eastview LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

74.    10165 McKellar Court, L.P.

   Limited Partnership   

22% GP Interest by BMR-10165 McKellar Court GP LLC

 

78% LP Interest by Quidel Corporation

   California

75.    BMR-10165 McKellar Court GP LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    California

76.    BMR-Medical Center Drive LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

77.    BMR-3450 Monte Villa Parkway LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

78.    BMR-6114-6154 Nancy Ridge Drive LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

79.    BMR-6828 Nancy Ridge Drive LLC

   Limited Liability Company   

100% by BioMed Realty, L.P.

 

BioMed Realty LLC is Managing Member

   Delaware

80.    BMR-One Research Way LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

81.    BMR-180 Oyster Point LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

82.    BMR-200 Oyster Point LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

83.    BMR-Pacific Center LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

84.    BMR-Pacific Research Center LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

85.    BMR-3500 Paramount Parkway LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

86.    BMR-Patriot LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

87.    BMR-335-395 Phoenixville Pike LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

88.    BMR-PR II LLC

   Limited Liability Company    20% BMR-JV I Holdings LLC, 80% Prudential   
Delaware

89.    BMR-PR II TRS LLC

   Limited Liability Company    20% BMR-JV II Holdings LLC, 80% Prudential   
Delaware

90.    BMR-Research Boulevard LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

91.    BMR-Road to the Cure LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

92.    BMR-Rogers Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

93.    BMR-10240 Science Center Drive LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

94.    BMR-10255 Science Center LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

95.    BMR-Shady Grove Road HQ LLC

   Limited Liability Company    100% by BMR-Shady Grove Holdings LLC    Maryland

96.    BMR-Shady Grove Holdings LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

97.    BMR-Shady Grove B LLC

   Limited Liability Company    100% by BMR-Shady Grove Holdings LLC    Delaware

98.    BMR-Shady Grove D LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

99.    BMR-200 Sidney Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

100. BMR-Sorrento Plaza LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

101.  BMR-Sorrento Valley Boulevard LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

102.  BMR-11388 Sorrento Valley Road LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

103.  BMR-Sorrento West LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

104.  BMR-Spring Mill Drive GP LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

105.  BMR-Spring Mill Drive, LP

   Limited Partnership    1% GP Interest by BMR-Spring Mill Drive GP LLC 99% LP
Interest by BioMed Realty, L.P.    Delaware

106.  BMR-Summers Ridge LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

107.  BMR-Torreyana LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

108.  BMR-9865 Towne Centre LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

109.  BMR-9885 Towne Centre LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

110.  BMR-Trade Centre Avenue LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

111.  BMR-6611 Tributary Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Maryland

112.  BMR-900 Uniqema Boulevard LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

113.  BMR-1000 Uniqema Boulevard LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

114.  BMR-325 Vassar Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

115. BMR-3200 Walnut Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

116. BMR-Waples LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

117. BMR-Wateridge LP

   Limited Partnership   

0% GP Interest by BMR-GP LLC

 

100% LP Interest by BioMed Realty, L.P.

   Delaware

118. BMR-675 West Kendall Street LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

119. BMR-50 West Watkins Mill LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

120. BMR-West Watkins Mill LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

121. BMR-Weston LLC

   Limited Liability Company    100% by BioMed Realty, L.P.    Delaware

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

SCHEDULE 4.19

PROJECTS

 

Property Name

  

Ownership

1.

 

1522 217th Place S.E.

Bothell, Washington 98021

   Fee Simple

2.

 

270 Albany Street

Cambridge, Massachusetts 02139-4210

   Fee Simple

3.

 

34790 Ardentech Court

Fremont, California 94555-3657

   Fee Simple

4.

 

34175 Ardenwood Boulevard

Fremont, California 94555

   Fee Simple*

5.

 

Ardsley Park

(410, 420, 430, 440, 444 and 460 Saw Mill River

Road, Ardsley, New York 10502)

   Fee Simple

6.

 

8808 Balboa Avenue

San Diego, California 92123

   Fee Simple

7.

 

3240, 3260, 3280 Bayshore Blvd

Brisbane, California 94005

   Fee Simple

8.

 

6411 Beckley Street

Baltimore, Maryland 21224

   Fee Simple

9.

 

9900 Belward Campus Drive

Rockville, Maryland 20850

   Fee Simple

10.

 

9901 Belward Campus Drive

Rockville, Maryland 20850

   Fee Simple

11.

 

9911 Belward Campus Blvd

Rockville, Maryland 20850

   Fee Simple

12.

 

9920 Belward Campus Drive

Rockville, Maryland 20850

   Fee Simple

13.

 

320 Bent Street

Cambridge, Massachusetts 02142

   Leasehold Interest

14.

 

301 Binney Street

Cambridge, Massachusetts 02142

   Leasehold Interest

15.

 

301 Binney Street Garage

Cambridge, Massachusetts 02142

   Leasehold Interest

16.

 

Kendall Crossing Apartments

(157 Sixth Street

Cambridge, Massachusetts 02142)

   Leasehold Interest

SCHEDULE 4.19



--------------------------------------------------------------------------------

Property Name

  

Ownership

17.

 

17190 Bernardo Center Drive

San Diego, California 92128

   Fee Simple

18.

 

3 Blackfan Circle

Boston, Massachusetts 02115

   Fee Simple

19.

 

Bridgeview Technology Park

(24500 Clawiter Road

24600 Industrial Boulevard

24546 Industrial Boulevard

Hayward, California 94545)

   Fee Simple

20.

 

Bridgeview Technology Park II

(24590 Clawiter Road

Hayward, California 94545)

   Fee Simple

21.

 

210 Broadway

Cambridge, Massachusetts 02139

   Fee Simple

22.

 

550 Broadway Avenue

Redwood City, CA 94063

   Fee Simple

23.

 

3030 Bunker Hill Street

San Diego, California 92109

   Fee Simple

24.

 

58 Charles Street

Cambridge, Massachusetts 02141

   Fee Simple

25.

 

134 Coolidge Avenue

Watertown, Massachusetts 02472

   Fee Simple

26.

 

6300 Dumbarton Circle

Fremont, California 94555

   Fee Simple

27.

 

350 Kendall Street

Cambridge, Massachusetts 02142

   Fee Simple*

28.

 

650 E Kendall Street

Cambridge, Massachusetts 02142

   Fee Simple*

29.

 

475 Eccles Avenue

South San Francisco, California 94080

   Fee Simple

30.

 

2600 Eisenhower Road

Norristown, Pennsylvania 19403

   Fee Simple

31.

 

201 Elliott Avenue

Seattle, Washington 98119

   Fee Simple

32.

 

21 Erie Street

Cambridge, Massachusetts 02139

   Fee Simple

SCHEDULE 4.19



--------------------------------------------------------------------------------

Property Name

  

Ownership

33.

 

40 Erie Street

Cambridge, Massachusetts 02139-4254

   Fee Simple

34.

 

47 Erie Street

Cambridge, Massachusetts 02139

   Fee Simple

35.

 

4775 and 4785 Executive Drive

San Diego, California 92121

   Fee Simple

36.

 

4570 Executive Drive

San Diego, California 92121

   Fee Simple

37.

 

500 Fairview Avenue

Seattle, Washington 98109

   Leasehold Interest

38.

 

530 Fairview Avenue

Seattle, Washington 98109

   Fee Simple

39.

 

2282 Faraday Avenue

Carlsbad, California 92008

   Fee Simple

40.

 

Fresh Pond Research Park

(25, 27/31, 33/45, 51 and 61 Moulton Street and 665 Concord Avenue Cambridge,
Massachusetts 02138)

   Fee Simple

41.

 

700 Gateway Boulevard

South San Francisco, California 94080-7023

   Fee Simple

42.

 

750, 800, and 850 Gateway Boulevard

South San Francisco, California 94080-7023

   Fee Simple

43.

 

900 Gateway Boulevard

South San Francisco, California 94080-7023

   Fee Simple

44.

 

1000 Gateway Boulevard

South San Francisco, California 94080-7023

   Fee Simple

45.

 

Pacific Research Center

(7333, 7555, 7575, 7677, 7707, 7979, 7999, 7700, 7600, and 7500 Gateway
Boulevard, Newark, California 94560)

   Fee Simple

46.

 

2855 Gazelle Court

Carlsbad, California 92010

   Fee Simple

47.

 

350 George Patterson Boulevard

Bristol, Pennsylvania 19007

   Fee Simple

48.

 

7 Graphics Drive

Ewing, New Jersey 08628

   Fee Simple

SCHEDULE 4.19



--------------------------------------------------------------------------------

Property Name

  

Ownership

49.

 

Granta Park

Great Abingdon, Cambridge, England CB21 6GP

   Freehold Estate

50.

 

50/60 Hampshire Street

Cambridge, Massachusetts 02139

   Fee Simple

51.

 

201 Industrial Road

San Carlos, California 94070

   Fee Simple

52.

 

3525 John Hopkins Court

San Diego, California 92121

   Fee Simple

53.

 

3545-3575 John Hopkins Court

San Diego, California 92121

   Fee Simple

54.

 

6500 Kaiser Drive

Fremont, California 94555

   Fee Simple

55.

 

450 Kendall Street

Cambridge, Massachusetts 02142-1108

   Leasehold Interest

56.

 

500 Kendall Street

Cambridge, Massachusetts 02142-1108

   Fee Simple

57.

 

145 King of Prussia Road

Radnor, Pennsylvania 19087

   Fee Simple

58.

 

Landmark at Eastview

(735, 745,755, 765, 767, 769, 771, 777 Old Saw Mill

River Rd., Tarrytown, New York 10591)

(1 Saw Mill River Road, Hawthorne, New York 10532)

   Fee Simple

59.

 

10165 McKellar Court

San Diego, California 92121

   Fee Simple*

60.

 

9704 and 9708 – 9714 Medical Center Drive

Rockville, Maryland 20859

   Fee Simple

61.

 

3450-3451 Monte Villa Parkway

Bothell, Washington 98021

   Fee Simple

62.

  6114, 6118, 6122, 6124, 6126 and 6154 Nancy Ridge Drive, San Diego, California
92121    Fee Simple

63.

 

6828 Nancy Ridge Drive

San Diego, California 92121

   Fee Simple

64.

 

One Research Way

Princeton, New Jersey 08536

   Fee Simple

SCHEDULE 4.19



--------------------------------------------------------------------------------

Property Name

  

Ownership

65.

 

180 Oyster Point Boulevard

South San Francisco, California 94080-7023

   Fee Simple

66.

 

200 Oyster Point Boulevard

South San Francisco, California 94080-7023

   Fee Simple

67.

 

5870 and 5880 Pacific Center Boulevard

San Diego, California 92121

   Fee Simple

68.

 

3500 Paramount Parkway

Morrisville, North Carolina 27560

   Fee Simple

69.

 

3908 Patriot Drive

Durham, North Carolina 27703

   Fee Simple

70.

 

335-339 Phoenixville Pike

Malvern, Pennsylvania 19355

   Fee Simple

71.

 

1701 and 1711 Research Boulevard

Rockville, Maryland 20850

   Fee Simple

72.

 

10835 Road to the Cure

San Diego, California 92121

   Fee Simple

73.

 

10240 Science Center Drive

San Diego, California 92121

   Fee Simple

74.

 

10255 Science Center Drive

San Diego, California 92121

   Fee Simple

75.

 

14200 Shady Grove Road

Rockville, Maryland 20850

   Fee Simple

76.

 

200 Sidney Street

Cambridge, Massachusetts 02139

   Fee Simple

77.

 

11404 and 11408 Sorrento Valley Road

San Diego, California 92121

   Fee Simple

78.

 

4215 Sorrento Valley Boulevard

San Diego, California 92121

   Fee Simple

79.

 

11388 Sorrento Valley Road

San Diego, California 92121

   Fee Simple

80.

 

11080, 11100, 11120 and 11180 Roselle Street and

11055, 11095, 11111, 11125, and 11175 Flintkote

Avenue, San Diego, California 92121

   Fee Simple

81.

 

2-30 Spring Mill Drive

Malvern, Pennsylvania 19355

   Fee Simple

SCHEDULE 4.19



--------------------------------------------------------------------------------

Property Name

  

Ownership

82.

 

9965 – 9995 Summers Ridge Road

San Diego, California 92121

   Fee Simple

83.

 

11010 Torreyana Road

San Diego, California 92037

   Fee Simple

84.

 

9855 and 9865 Towne Centre Drive

San Diego, California 92121

   Fee Simple

85.

 

9875 and 9885 Towne Centre Drive

San Diego, California 92121

   Fee Simple

86.

 

2600 and 2620 Trade Centre Avenue

Longmont, Colorado 80503

   Fee Simple

87.

 

6611 Tributary Street

Baltimore, Maryland 21224

   Fee Simple

88.

 

900 Uniqema Boulevard

New Castle, Delaware 19720

   Fee Simple

89.

 

1000 Uniqema Boulevard

New Castle, Delaware 19720

   Fee Simple

90.

 

325 Vassar Street

Cambridge, Massachusetts 02139-4818

   Fee Simple

91.

 

9535 Waples Street

San Diego, California 92121

   Fee Simple

92.

 

1825, 1865, 1885 33rd Street/ 3200 Walnut Street

Boulder, Colorado 80301

   Fee Simple

93

 

10420, 10480, 10520 Wateridge Circle

San Diego, California 92121

   Fee Simple

94.

 

675 West Kendall Street

Cambridge, Massachusetts 02142-1110

   Fee Simple

95.

 

50 West Watkins Mill Road

Gaithersburg, Maryland 20878

   Fee Simple

96.

 

55 and 65 West Watkins Mill Road

Gaithersburg, Maryland 20878

   Fee Simple

97.

 

3000 Weston Parkway

Cary, North Carolina 27513

   Fee Simple

 

* Such properties are owned by Investment Affiliates of Borrower.

SCHEDULE 4.19